Exhibit 10.29
STANDARD LEASE
THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of the 8th day of
December, 2010, by and between MCP EWE LLC, a Delaware limited liability company
(“Landlord”), whose address for purposes hereof is 10165 N W. 19th Street,
Miami, Florida 33172, and HEARTWARE, INC., a Delaware corporation (“Tenant”),
whose address for purposes hereof is _______________ and is guaranteed by
HEARTWARE INTERNATIONAL INC., a Delaware corporation (the “Guarantor”) pursuant
to that certain Guaranty of Lease attached as Schedule A hereto (the
“Guaranty”).
W I T N E S S E T H:
In consideration of the payments of rents and other charges provided for in this
Lease, the covenants and conditions hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby covenant and agree as follows:
1. PREMISES: Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, upon the terms and conditions hereinafter set forth, the three
(3) industrial warehouse/office facility buildings containing a total of
approximately 130,952 square feet located at 14400, 14420 and 14440 NW 60th
Avenue, Miami Lakes, Florida and described as Buildings “7A”, “7B” and “7C”
(collectively, the “Building”). The Building constitutes a portion of the real
property described on Exhibit A attached hereto and made a part hereof (the
“Land”). The Building is included in a multiple-building business and industrial
park located at 14300 to 14560 NW 60th Avenue, Miami Lakes, Florida (the
“Project”). A sketch of the Project is attached hereto and made a part hereof as
Exhibit A-1. The Building and the portion of the Land on which the Building is
located as shown on Exhibit A-1 shall hereinafter be collectively referred to as
the “Premises”.
Tenant and its employees and customers will have the nonexclusive right during
the Term of this Lease to use the parking areas, streets, driveways, aisles,
sidewalks, curbs, delivery passages, loading areas, lighting facilities, and all
other areas situated on or in the Project which are designated by Landlord, from
time to time, for use by all tenants of the Project (collectively, the “Common
Areas”), in common with Landlord, other tenants of the Project and other persons
reasonably designated by Landlord, subject to the rules and regulations
promulgated by Landlord from time to time, which rules and regulations shall be
applied in a nondiscriminatory fashion. In the event of any conflict between the
rules and regulations and this Lease, this Lease shall control.
Tenant accepts the Premises and the Project in their “as is” condition on the
Commencement Date.
2. TERM: The term (“Term”) of this Lease shall commence on the Delivery Date, as
hereinafter defined, (the “Commencement Date”) and shall expire on February 28,
2022 (the “Expiration Date”). Tenant’s obligation to pay Rent hereunder shall
not commence until March 1, 2012, subject to Landlord Delays (the “Rent
Commencement Date”). The first “Lease Year” shall begin on the date hereof and
shall extend through the last day of the twelfth (12th) full calendar month
after the Commencement Date. Thereafter, each “Lease Year” shall commence on the
day following the expiration of the preceding Lease Year and shall end at the
expiration of twelve (12) calendar months thereafter; provided, however, that
the last “Lease Year” shall end on the Expiration Date.

 

 



--------------------------------------------------------------------------------



 



If Landlord fails to deliver possession of the Premises to Tenant on or before
the Commencement Date for any reason other than a Force Majeure Event, the Rent
Commencement Date shall be delayed one day for each day after the Commencement
Date until the date that Landlord actually delivers possession of the Premises
to Tenant. Notwithstanding the foregoing, in the event Landlord has not
delivered possession of the Premises to Tenant within two (2) months after the
Commencement Date for any reason other than a Force Majeure Event, (the
“Extended Delivery Date”), the Rent Commencement Date shall be delayed by two
(2) days for each day after the Extended Delivery Date until the date that
Landlord actually delivers possession of the Premises to Tenant. In addition, in
the event Landlord has not delivered possession of the Premises to Tenant within
three (3) months after the Commencement Date for any reason other than a Force
Majeure Event, Tenant shall have the right to terminate this Lease upon written
notice to Landlord at any time but prior to the date that Landlord actually
delivers possession of the Premises to Tenant, whereupon the parties shall have
no further obligations to each other except those expressly set to survive
termination of this Lease. Tenant’s termination of the Lease in accordance with
the terms provided in this paragraph, if applicable, will constitute full
settlement of all claims which Tenant might otherwise have against Landlord by
reason of any delay in the delivery of Premises to Tenant. For purposes of this
Lease, a “Force Majeure Event” shall mean fire, earthquake, weather delays or
other acts of God, strikes, boycotts, war, riot, insurrection, embargoes,
shortages of equipment, labor or materials, delays in issuance of governmental
permits or approvals, or any other cause beyond the reasonable control of either
party, provided, however, that a Force Majeure Event shall be inapplicable to
any payments of money due under this Lease or to lack of funds for Landlord to
fund the Tenant Improvement Allowance. Landlord and Tenant acknowledge and agree
that any delay due to a Force Majeure Event referenced in this Section 2 shall
be taken into account for only up to thirty (30) days in the aggregate for any
or all Force Majeure Events, and any delay referenced in this Section 2 due to
Force Majeure Events which shall exceed thirty (30) days in the aggregate shall
constitute a delay for purposes hereof and shall not be subtracted from the
total number of days of delay of Landlord.
3. SECURITY DEPOSIT: Tenant shall deliver to Landlord, upon Tenant’s execution
of this Lease, a Letter of Credit (as hereinafter defined) in the amount of
$1,250,000.00, as a guaranty for the faithful performance and observance by
Tenant of the terms, covenants and conditions of this Lease. The letter of
credit shall be in the form of a clean, irrevocable, non-documentary and
unconditional stand-by letter of credit (the “Letter of Credit”) issued by and
drawable upon a commercial bank, trust company, national banking association or
savings and loan association with an AM Best’s Financial Strength Rating equal
to or better than “aa” (or such other rating service which would be equivalent
thereto) which is reasonably acceptable to Landlord and which has offices for
banking purposes in the City of Miami, Florida (the “Issuing Bank”). The Letter
of Credit shall (a) name Landlord as beneficiary, (b) have a term of not less
than one year, (c) permit multiple drawings, (d) be fully transferable by
Landlord without the payment of any fees or charges by Landlord, and
(e) otherwise be in form and content reasonably satisfactory to Landlord. If
upon any

 

2



--------------------------------------------------------------------------------



 



transfer of the Letter of Credit any fees or charges shall be so imposed, then
such fees or charges shall be payable solely by Tenant and the Letter of Credit
shall specify that it is transferable without charge to Landlord. If Landlord
pays any such fees or charges, Tenant shall reimburse Landlord therefor upon
demand. The Letter of Credit shall provide that it shall be automatically
renewed, without amendment or need for any other action, for consecutive periods
of one year each thereafter during the Term of this Lease, as the same may be
extended (and in no event shall the Letter of Credit expire prior to the 45th
day following the expiration date of this Lease) unless the Issuing Bank sends
notice (the “Non-Renewal Notice”) to Landlord by certified mail, return receipt
requested, not less than 45 days next preceding the then expiration date of the
Letter of Credit stating that the Issuing Bank has elected not to renew the
Letter of Credit. The Issuing Bank shall agree with all beneficiaries, drawers,
endorsers, transferees and bona fide holders that drafts drawn under and in
compliance with the terms of the Letter of Credit will be duly honored upon
presentation to the Issuing Bank at an office location in Miami, Florida. The
Letter of Credit shall be subject in all respects to the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590.
If (a) an Event of Default by Tenant occurs in the payment or performance of any
of the terms, covenants or conditions of this Lease, including the payment of
Rent, (b) Landlord receives a Non-Renewal Notice, or (c) Tenant fails to
increase the Letter of Credit as required herein, Landlord shall have the right
by sight draft to draw, at its election, all or a portion of the proceeds of the
Letter of Credit and thereafter hold, use, apply, or retain the whole or any
part of such proceeds, (x) to the extent required for the payment of any Rent or
any other sum as to which Tenant is in default including (i) any sum which
Landlord may expend or may be required to expend by reason of Tenant’s default,
and/or (ii) any damages to which Landlord is entitled pursuant to this Lease,
whether such damages accrue before or after summary proceedings or other reentry
by Landlord and/or (y) as cash proceeds to guaranty Tenant’s obligations
hereunder, unless and until Tenant delivers to Landlord a substitute Letter of
Credit which meets the requirements of this Section 3, provided at such time no
default or Event of Default by Tenant has occurred and is continuing, in which
event Landlord shall have no obligation to accept such substitute Letter of
Credit and shall have the right to retain the cash proceeds. If Landlord applies
any part of the cash proceeds of the Letter of Credit, Tenant shall promptly
thereafter amend the Letter of Credit to increase the amount thereof by the
amount so applied or provide Landlord with an additional Letter of Credit in the
amount so applied so that Landlord shall have the full amount thereof on hand at
all times during the Term. If Tenant shall comply with all of the terms,
covenants and conditions of this Lease, the Letter of Credit or the cash
proceeds thereof, as the case may be, shall be returned to Tenant after the
Expiration Date and after delivery of possession of the Premises to Landlord in
the manner required by this Lease, including without limitation, Section 25 of
this Lease and Landlord shall execute such documents as are required to
terminate the Letter of Credit. Tenant shall have the right to replace the
Letter of Credit with other collateral acceptable to Landlord in Landlord’s
reasonable determination.

 

3



--------------------------------------------------------------------------------



 



Upon a sale or other transfer of the Premises or the Project, Landlord shall
transfer the Letter of Credit or the cash proceeds to its transferee. With
respect to the Letter of Credit, within 5 days after notice of such transfer,
Tenant, at its sole cost, shall (if required by Landlord) arrange for the
transfer of the Letter of Credit to the new landlord, as designated by Landlord
in the foregoing notice or have the Letter of Credit reissued in the name of the
new landlord. Upon such transfer, Tenant shall look solely to the new landlord
for the return of the Letter of Credit or the cash proceeds and thereupon
Landlord shall without any further agreement between the parties be released by
Tenant from all liability therefor, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the Letter of Credit or the
cash proceeds to a new landlord. Tenant shall not assign or encumber or attempt
to assign or encumber the Letter of Credit or the cash proceeds and neither
Landlord nor its successors or assigns shall be bound by any such action or
attempted assignment, or encumbrance.
Notwithstanding anything to the contrary contained in this Section 3, if Tenant
has not provided Landlord with reasonable documentation as may be requested by
Landlord to confirm that the Tenant has received U.S. Food and Drug
Administration approval of Tenant’s premarket approval application for the
HeartWare Ventricular Assist System for a bridge-to-transplant indication (the
“FDA Approval”) on or before January 1, 2012, or if prior to January 1, 2012,
Tenant’s liquid net worth drops below $50,000,000.00, then Tenant shall be
required to promptly amend the Letter of Credit to increase the amount of the
Letter of Credit by $750,000.00. In the event that Tenant has increased the
amount of the Letter of Credit by $750,000.00, and Tenant subsequently obtains
the FDA Approval, Landlord agrees that Tenant may amend the Letter of Credit to
decrease the amount of the Letter of Credit to $1,250,000.00 and notwithstanding
that Tenant’s liquid net worth may be less than $50,000,000.00. In addition,
commencing on the sixth (6th) anniversary of the Rent Commencement Date, and
provided that (i) Tenant has not previously defaulted in its obligation to pay
Rent to Landlord within the time periods set forth in this Lease (subject to the
notice and cure periods provided for in this Lease),(ii) no Event of Default
then exists and (iii) Tenant has had at least four (4) consecutive quarters of
profitability, Landlord agrees that Tenant may amend the Letter of Credit to
decrease the amount of the Letter of Credit to $750,000.00. Tenant shall provide
Landlord with such reasonable documentation as may be requested by Landlord to
confirm that the Tenant has received the FDA Approval or to confirm that Tenant
has had at least four (4) consecutive quarters of profitability. In the event
that Tenant is required to increase the amount of the Letter of Credit in
accordance with this Section 3 or permitted to decrease the amount of the Letter
of Credit in accordance with this Section 3, Tenant shall either (x) deliver to
Landlord a consent to an amendment to the Letter of Credit (which amendment must
be reasonably acceptable to Landlord and the Issuing Bank in all respects),
increasing or reducing, as applicable, the amount of the Letter of Credit by the
amount of the permitted increase or reduction, and Landlord shall execute such
consent and such other documents as are reasonably necessary to increase or
reduce the amount of the Letter of Credit in accordance with the terms hereof,
or (y) deliver a substitute Letter of Credit in compliance with this Section 3
which Landlord will simultaneously exchange for the existing Letter of Credit
and Landlord shall consent to the cancellation of such existing Letter of
Credit. If Tenant delivers to Landlord a consent to an amendment to the Letter
of Credit in accordance with the terms hereof, Landlord shall, within 10
business days after delivery of such consent, either (1) provide its reasonable
objections to such amendment or (2) execute such consent in accordance with the
terms hereof.

 

4



--------------------------------------------------------------------------------



 



4. BASE RENT:
A. Base Rent: Commencing on the Rent Commencement Date, Tenant agrees to pay
Landlord, in monthly installments in advance, “Base Rent” of Ninety Eight
Thousand Two Hundred Fourteen and No/100 Dollars ($98,214.00) for the first
Lease Year. Monthly Base Rental installments of Ninety Eight Thousand Two
Hundred Fourteen and No/100 Dollars ($98,214.00) shall be payable on the first
day of each month during the Term of this Lease commencing on the Rent
Commencement Date and continuing on the first day of each month thereafter
throughout the Term. Each payment is to be made by Tenant without any offset or
deduction whatsoever, except as expressly provided herein, in lawful money of
the United States of America, at Landlord’s address above specified or elsewhere
as designated from time to time by Landlord’s written notice to Tenant.
Beginning on the first anniversary of the Rent Commencement Date and on each
anniversary thereafter during the Term of this Lease, the Base Rent due from
Tenant hereunder shall be increased by an amount equal to three percent (3%) of
the total Base Rent for the immediately preceding Lease Year (i.e. 2nd Lease
Year = $1,213,925.00-; 3rd Lease Year = $1,250,343.00; etc.).
B. Additional Rent: For purposes of this Lease, the following definitions shall
apply:
(i) Additional Rent shall equal the product of Tenant’s Pro-Rata Share
Percentage (as defined below) multiplied by the sum of all of the Landlord’s
Operating Expenses (as hereinafter defined) for the applicable Lease Year.
(ii) “Operating Expenses” shall mean (without duplication of any costs and
expenses for which Tenant is responsible to pay directly as set forth in this
Lease): (a) all of the costs and expenses Landlord incurs, pays or becomes
obligated to pay in connection with operating, managing (including management
fees not to exceed three percent (3 %) per month), maintaining, repairing and
insuring the Premises or the Common Areas for the particular Lease Year or
portion thereof as reasonably determined by Landlord in accordance with
generally accepted accounting practices, (b) all other costs and expenses
incurred by Landlord which would generally be regarded as operating,
maintenance, repair, insurance and management costs and expenses relating to the
Premises and the Common Areas.
Operating Expenses shall not include (a) any expenditures for capital repairs,
replacements and improvements, all of which shall be the sole responsibility of
Landlord and none of the foregoing shall be included in Operating Expenses and
Tenant shall not be required to reimburse Landlord for any of the foregoing; (b)
expenses actually paid to Landlord by proceeds of insurance, or condemnation
proceeds (including deed or other transfer in lieu of condemnation), or under
warranties or service contracts, or for which Landlord is otherwise reimbursed;
(c) alterations and leasehold improvements attributable solely to tenants of the
Project other than Tenant; (d) interest, amortization, principal, or other
payments on loans to Landlord whether secured or unsecured (except that interest
payments on loans obtained by Landlord to finance expenditures that otherwise
qualify as Operating Expenses may be included, and principal payments on such
loans may also be included if the underlying expenditure

 

5



--------------------------------------------------------------------------------



 



was not included in Operating Expenses when made); (e) depreciation of the
Building and other applicable property on the Project; (f) leasing commissions
and legal fees incurred in connection with leasing space in the Project; (g)
legal fees, space planners’ fees, real estate brokers’ leasing commissions and
advertising expenses incurred in connection with the original or future leasing
of space in the Project or legal fees incurred in connection with tenant
disputes; (h) costs and expenses of alterations to the premises of other
individual tenants or occupants of space in the Project, including tenant build
out, renovating or otherwise improving or decorating, painting or redecorating
space; (i) costs of correcting defects in, or inadequacy of, the design or
construction of the Building and other buildings on the Project or the materials
used in the construction of the Building and other buildings on the Project or
the equipment or appurtenances thereto; (j) costs and expenses associated with
the operation of the business of the person or entity which constitutes
Landlord, such as Landlord’s general corporate overhead, as the same are
distinguished from the costs of operation of the Property, including accounting
and legal matters, costs of defending any lawsuits with any mortgagee, and costs
of selling or financing any of Landlord ‘s interest in the Building or the
Project; (k) costs and expenses directly resulting from the gross negligence or
willful misconduct of Landlord or its agents; (l) expenses in connection with
services or other benefits of a type which are not generally available to all
tenants of the Project; (m) overhead and profit increments and any other costs
for services and materials paid to subsidiaries or other affiliates of Landlord
for services on or to the Building or the Project (or any portion thereof), to
the extent that the costs of such services exceed competitive costs of such
services were they not so rendered by a subsidiary or other affiliate of
Landlord; (n) payments of rental concessions or negative cash flow guarantees,
and rental payments under any ground or underlying lease or leases; (o) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord; (p) any costs, fines or penalties incurred due
to violations by Landlord of any Applicable Laws or for late payment (and
provided that Tenant has timely made its payments of the Additional Rent as
required under this Lease); (q) costs for sculptures, paintings or other art;
(r) the cost of repairs or restoration incurred by reason of fire or other
casualty or condemnation to the extent that either (i) Landlord is compensated
therefor through the receipt of proceeds of insurance or condemnation awards; or
(ii) Landlord failed to obtain insurance against such fire or casualty, if such
insurance was available at commercially reasonable rates; or (iii) Landlord is
not fully compensated therefor due to the co-insurance provisions of its
insurance policies on account of Landlord’s failure to obtain a commercially
reasonable and sufficient amount of coverage against such risk; provided,
however, in no event shall the foregoing operate to exclude from Operating
Expenses the commercially reasonable deductible amounts under insurance policies
maintained by Landlord; (s) electricity or other costs charged separately to
other tenants, (t) any costs arising from correcting violations of any
Applicable Laws, including without limitation the Americans With Disabilities
Act (the “ADA”), which were

 

6



--------------------------------------------------------------------------------



 



in effect as of the date that actual possession of the Premises is delivered to
Tenant (but specifically excluding any violations of Applicable Laws related to
Tenant’s Compliance Obligations); (u) so-called “administrative charges” or
other add-ons to the total of Operating Expenses; (v) expenses related to vacant
space, including utility costs, security and renovation; (w) costs related to
investigation of, testing for, removal and/or clean up of Hazardous Materials;
(x) the cost of overtime or other expense to Landlord in curing its defaults;
(y) that proportionate portion of salaries and other employment costs of any
employee (i) to the extent such employee is engaged in activities other than the
direct operation or maintenance of the Common Areas, or (ii) whose position is
at or above the level of property manager; or (z) the costs and expenses of
Landlord not allowed to be passed through as Operating Expenses pursuant to the
terms of Section 12 of this Lease.
(iii) “Tenant’s Pro-Rata Share Percentage” shall mean one hundred (100%) percent
with respect to the Building and thirty three and twenty two hundreths (33.22%)
percent with respect to the Project. The total square footage of the Project on
the Commencement Date is 394,211. If the rentable square footage in the Project
or the Premises changes after the Commencement Date of this Lease (because for
example, a portion of the Project is sold by the Landlord, or because Tenant
leases additional space in the Project), Tenant’s Pro Rata Share Percentage of
the Project shall be appropriately adjusted to be equal to the ratio of the
total square footage of the Premises over the total square footage of the
Project.
In addition to the Base Rent, commencing on the Rent Commencement Date, Tenant
shall pay to Landlord the Additional Rent, in each calendar year or partial
calendar year, payable in monthly installments as hereinafter provided. On or
prior to the Rent Commencement Date and at least thirty (30) days prior to the
commencement of each calendar year thereafter, Landlord shall give Tenant
written notice of Tenant’s estimated Additional Rent for the applicable calendar
year and the amount of the monthly installment due for each month during such
year. Tenant shall pay to Landlord on the Rent Commencement Date and on the
first day of each month thereafter the amount of the applicable monthly
installment of Additional Rent, without notice, demand, offset or deduction
(except as otherwise expressly set forth in this Lease), provided, however, that
if the applicable installment covers a partial month, then such installment
shall be prorated on a daily basis. If Landlord fails to give Tenant notice of
its estimated payments of Additional Rent in accordance with this subsection for
any calendar year, then Tenant shall continue making monthly estimated payments
in accordance with the estimate for the previous calendar year until a new
estimate is provided by Landlord. If Landlord determines that, because of
unexpected increases in Operating Expenses or other reasons, Landlord’s estimate
of Operating Expenses was too low, then Landlord shall have the right to give a
new statement of the estimated Additional Rent due from Tenant for the
applicable calendar year or the balance thereof and to bill Tenant for any
deficiency which may have accrued during each calendar year or portion thereof,
and Tenant shall thereafter pay monthly installments of Additional Rent based on
such new statement. Within one hundred twenty (120) days after the end of each
calendar year and the Expiration Date, Landlord shall prepare and deliver to
Tenant a statement showing Tenant’s actual Additional Rent for the applicable
calendar year (the “Statement”), provided that with respect to the calendar year
in which the Expiration Date occurs, (x) that calendar year shall be deemed to
have commenced on January 1 of that year and ended on the Expiration Date (the
“Final Calendar Year”) and (y) Landlord shall have the right to reasonably
estimate the actual Operating Expenses allocable to the Final Calendar Year. If
Tenant’s total monthly payments of Additional Rent for the applicable calendar
year are more than Tenant’s actual Additional Rent, then Landlord shall credit
the amount of such overpayment to Tenant, provided, however, with respect to the
Final Calendar Year, Landlord shall pay to Tenant the amount of such excess
payments, less any additional amounts then owed to Landlord, within thirty
(30) days after the Expiration Date. Any amount due Landlord as shown on any
such statement shall be paid by Tenant within twenty (20) days after it is
furnished to Tenant.

 

7



--------------------------------------------------------------------------------



 



If Tenant disputes the amount set forth in the Statement, Tenant shall have the
right, at Tenant’s sole expense, not later than ninety (90) days following
receipt of such Statement, to cause Landlord’s books and records with respect to
the calendar year which is the subject of the Statement to be audited by a
certified public accountant mutually acceptable to Landlord and Tenant. The
audit shall take place at the offices of Landlord where its books and records
are located in Miami-Dade County, Florida, at a mutually convenient time during
Landlord’s regular business hours. At the conclusion of such audit, Tenant shall
provide a copy of the audit to Landlord, including all supporting documentation
reasonably requested by Landlord. If Tenant’s audit indicates that Tenant made
an overpayment to Landlord for such preceding year, Landlord shall credit such
amount to Tenant’s subsequent payments of rent, or if the Lease has terminated,
remit the amount of such overpayment to Tenant within thirty (30) days after
receipt of the audit from Tenant. If such audit reveals an underpayment by
Tenant, Tenant will remit the amount of such underpayment within thirty
(30) days of Tenant’s delivery of the audit to Landlord. Should Landlord
disagree with the results of Tenant’s audit, Landlord and Tenant shall use good
faith efforts to resolve such dispute within sixty (60) days. If Landlord and
Tenant have not resolved their dispute in such sixty (60) day period, Landlord
and Tenant shall refer the matter to a mutually acceptable independent certified
public accountant, who shall work in good faith with Landlord and Tenant to
resolve the discrepancy. The fees and costs of such independent accountant to
which such dispute is referred shall be shared pro rata to the extent each party
is unsuccessful as determined by such independent accountant, whose decision
shall be final and binding. Tenant shall have no right to conduct an audit or to
give Landlord notice that it desires to conduct an audit at any time Tenant is
in default under the Lease. The accountant conducting the audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises. Tenant’s right to
undertake an audit with respect to any calendar year shall expire ninety
(90) days after Tenant’s receipt of the Statement for such calendar year, and
such Statement shall be final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct, at the end of such ninety (90) day
period, unless prior thereto Tenant shall have given Landlord written notice of
its intention to audit Operating Expenses for the calendar year which is the
subject of the Statement. If Tenant gives Landlord notice of its intention to
audit Operating Expenses, it must commence such audit within sixty (60) days
after such notice is delivered to Landlord, and the audit must be completed
within one hundred twenty (120) days after such notice is delivered to Landlord.
If Tenant does not commence and complete the audit within such periods, the
Statement which Tenant elected to audit shall be deemed final and binding upon
Tenant and shall, as between the parties, be conclusively deemed correct. Tenant
agrees that the results of any Operating Expense audit shall be kept strictly
confidential by Tenant and shall not be disclosed to any other person or entity
(except as it may be otherwise required by law or court order or by discovery
rules in any legal proceeding and provided that Tenant may share the results of
any such audit with its attorneys). In the event that Tenant’s audit reveals
that the Operating Expenses have been overstated by 5% or more, Landlord shall
pay the reasonable fees and expenses of the auditor, not to exceed $5,000.00.

 

8



--------------------------------------------------------------------------------



 



C. Sales Tax: In addition to Rent, Tenant shall and hereby agrees to pay to
Landlord each month a sum equal to any sales tax, tax on rentals, and any other
similar charges, taxes and/or impositions now in existence (currently 7.0%) or
hereafter imposed based upon the privilege of renting the space leased hereunder
or upon the amount of Rent and any other charges collected therefor.
D. Late Fees: Tenant shall be required to pay Landlord a late fee equal to 5%
together with default interest on any Rent due that remains unpaid for ten
(10) days after its due date. Said default interest will be computed from the
due date at a rate the lesser of: (i) fifteen (15%) percent per annum, or
(ii) the highest rate permitted by law.
E. Definition of Rent. The term “Rent” as used in this Lease shall mean Base
Rent, Additional Rent and all other charges and costs due by Tenant to Landlord
under this Lease.
F. Rent Abatement. Notwithstanding anything to the contrary contained in this
Lease, Tenant shall not be required to pay Base Rent or Additional Rent for the
period from the Commencement Date until the Rent Commencement Date (the “Rent
Abatement Period”). Tenant shall be required to transfer all utility accounts
for the Premises into Tenant’s name effective as of the date that actual
possession of the Premises is delivered to Tenant, and Tenant shall be
responsible to pay for all utilities used at the Premises beginning on the date
that actual possession of the Premises is delivered to Tenant.
5. REAL PROPERTY TAXES/ASSESSMENTS:
Beginning on the Rent Commencement Date, Tenant shall be responsible for and
shall pay before delinquency all real estate taxes or assessments, general,
special, ordinary or extraordinary, improvement bond or bonds imposed on the
Premises or any portion thereof by any authority having the direct or indirect
power to tax, including any city, county, state or federal government, or any
school, agricultural, sanitary, fire, street, drainage or other improvement
district thereof, as against any legal or equitable interest of Landlord in the
Premises or in any portion thereof (collectively “Real Property Taxes”),
assessed from the Rent Commencement Date through the Expiration Date.
The foregoing notwithstanding, at Landlord’s option, Tenant shall pay to
Landlord, together with and in addition to each monthly installment of
Additional Rent, an amount deemed sufficient by Landlord to provide Landlord
with funds sufficient to pay the Real Property Taxes next due at least thirty
(30) days before the date the same are due.
Notwithstanding the foregoing, Real Property Taxes will not include any income,
excess profits, single business, inheritance, succession, transfer, franchise,
capital or other tax or assessments upon Landlord or Landlord’s interest in the
Premises or the Project, or any fine, penalty, cost or interest for any Real
Property Taxes Landlord failed to timely pay (provided that Tenant has timely
paid the Additional Rent due hereunder).

 

9



--------------------------------------------------------------------------------



 



Commencing with calendar year 2011, Landlord will file a contest of the amount
or validity of Real Property Taxes for each tax fiscal year by appropriate
administrative and legal proceedings, and Landlord shall proceed diligently to
obtain a resolution of said contest.
6. PERSONAL PROPERTY TAXES: Beginning on the date that actual possession of the
Premises is delivered to Tenant, Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant’s use of the Premises, assessed from the date that actual possession of
the Premises is actually to Tenant through the Expiration Date. If any of
Tenant’s personal property shall be assessed with Landlord’s real or personal
property, Tenant shall pay to Landlord the taxes attributable to Tenant within
thirty (30) days after receipt of a written statement from Landlord setting
forth the taxes applicable to Tenant’s property (accompanied by the document(s)
from the taxing authorities which evidence such assessment).
7. UTILITIES: Tenant shall pay throughout the Term (prior to delinquency) all
charges and expenses for all utilities servicing the Premises, including, but
not limited to, charges for gas, telephone, electricity, storm water and water
together with all connection charges. Tenant shall pay all charges for metered
water, sewer service charges and other fees or charges lawfully imposed by any
public authority upon or in connection with the Premises, if any. Landlord
represents that all utilities (electric, water, gas, telephone, sanitary and
storm sewer, including but not limited to all necessary lines and equipment) are
installed and are available to the Premises so long as the use of the Premises
is consistent with the use that was made by the former occupant of the Premises,
and that there are no hook-up, impact or other similar fees to be paid for the
current amounts of utility services available at the Premises. If Tenant changes
the use of the Premises to a use that is not consistent with the use that was
made by the former occupant of the Premises, Tenant shall be solely responsible
for any hook-up, impact or other similar fees related to such change in use.
Tenant shall also be responsible for any deposits required by any utility
provider.
8. TIME OF PAYMENT: Tenant agrees that Tenant shall promptly pay said Rent at
the times and place stated above; and Tenant shall promptly pay any other
charges that accrue under this Lease.
9. USE: The Tenant will use and occupy the Premises for general office,
administrative, laboratory, research and development, manufacturing, quality
control, warehousing and distribution and related uses, and for no other use or
purpose (the “Permitted Use”) .
In the event that Tenant uses the Premises for purposes not expressly permitted
herein, the Landlord may, in addition to all other remedies available to it,
restrain said improper use by injunction.
10. QUIET ENJOYMENT: Upon payment by Tenant of the Rent herein provided, and
upon the observance and performance of all terms and provisions, on Tenant’s
part to be observed and performed under this Lease, Tenant shall, subject to all
of the terms and provisions of this Lease, peaceably and quietly hold and enjoy
the Premises for the Term hereby demised.

 

10



--------------------------------------------------------------------------------



 



11. COMPLIANCE WITH LAWS.
A Tenant will not make or permit any occupancy or use of any part of the
Premises for any hazardous, offensive, dangerous, noxious or unlawful
occupation, trade, business or purpose or any occupancy or use thereof which is
contrary to any law, by-law, ordinance, rule, permit or license, and will not
cause, maintain or permit any nuisance in, at or on the Premises; provided,
however, that the Permitted Use, if conducted in conformance with the terms of
this Lease, all Applicable Laws which relate to the Permitted Use, and
reasonable and customary standards for general office, administrative,
laboratory, research and development, manufacturing, quality control,
warehousing and distribution space, shall not be deemed to be a hazardous,
offensive, dangerous, or noxious occupation, trade, business or purpose or a
nuisance, unless it adversely affects tenants or occupants outside the Premises
in a significant manner. Tenant shall not place any loads upon the floors,
walls, or ceiling which endanger the structure (but Tenant shall have the right
to upgrade such floors, walls or ceiling to accommodate loads, if necessary, as
an alteration to the Premises in accordance with the terms of Section 12
hereof), or place any harmful fluids or other materials in the drainage system
of the Premises or Land (other than fluids or other materials in compliance with
laws, regulations and codes applicable to the drainage system of the Premises),
or overload existing electrical or other mechanical systems (but Tenant shall
have the right to upgrade such floors, walls or ceiling to accommodate loads, if
necessary, as an alteration to the Premises in accordance with the terms of
Section 12 hereof). Tenant shall not use any machinery or equipment in the
Premises that causes excessive noise or vibration perceptible from the exterior
of the Premises, as reasonably determined by Landlord, or that unreasonably
interferes with the use or enjoyment of the Project by other tenants or lawful
occupants. No waste materials or refuse shall be dumped upon or permitted to
remain outside of the Premises except in trash containers placed inside exterior
enclosures designated by Landlord for that purpose. No materials, supplies,
equipment, finished products or semi-finished products, raw materials or
articles of any similar nature shall be permitted to remain outside the Premises
or on any portion of the common areas (other than during construction of the
Tenant Improvements) unless otherwise approved by Landlord in its sole
discretion. Subject to the terms of Sections 50 and 52 of this Lease, no sign,
antenna or other structure or thing shall be erected or placed on the Premises
or any part of the exterior of any building or on the Land or erected so as to
be visible from the exterior of the Building containing the Premises without
first securing the written consent of the Landlord, which shall not be
unreasonably withheld, conditioned or delayed.
Tenant will, at Tenant’s sole cost and expense, comply with all Applicable Laws
(including the ADA) which affect the carrying on of the business being conducted
in the Premises, as distinguished from the physical facilities in which such
business is being conducted. Landlord will bear the expense of any alterations
or improvements or repairs to the Premises ordered by any governmental
authority, unless such alterations or improvements or repairs (i) relate solely
to the type of business conducted in the Premises by Tenant or the manner in
which Tenant is conducting Tenant’s business in the Premises, (ii) relate to the
Tenant Improvements being constructed by Tenant pursuant to the Work Letter
attached hereto as Exhibit B, or (iii) are required solely by virtue of any
other

 

11



--------------------------------------------------------------------------------



 



alterations undertaken by Tenant to the Premises (items (i) through (iii),
“Tenant’s Compliance Obligations”). Notwithstanding the same, if Landlord is
required to bear the expense of operating, replacing, modifying and/or adding
improvements or equipment mandated by any law, statute, regulation or directive
of any governmental agency enacted on or after the date that actual possession
of the Premises is delivered to Tenant, and any repairs or removals necessitated
thereby (including, but not limited to, the cost of complying with the ADA and
regulations of the Occupational Safety and Health Administration that may be
enacted from and after the date that actual possession of the Premises is
delivered to Tenant), the cost shall be amortized over the useful life of the
improvement or equipment, as reasonably determined by Landlord, together with an
interest factor on the unamortized cost of six percent (6%) per annum and passed
through to Tenant as an Operating Expense in accordance with Section 4.B. of
this Lease.
Notwithstanding anything to the contrary contained in the Lease, Landlord and
Tenant agree that if necessary with regard to the Tenant Improvements or any
other Alterations by Tenant that Landlord and Tenant (i) will split equally the
cost for any abatement related to the presence of asbestos in the black a/c duct
seam mastic material on the air ducts above the ceiling tiles within Building 7C
and any other asbestos containing material identified within the Premises which
requires abatement and (ii) will reasonably cooperate in approving any plan for
such abatement and the contractor selected to complete such abatement. Tenant
further agrees that it will use commercially reasonable efforts to minimize any
disturbance of any asbestos containing material in connection with the Tenant
Improvements or any other Alterations.
Landlord will, at Landlord’s sole cost and expense (subject to Landlord’s right
to pass through such cost and expense as an Operating Expense in accordance with
Section 4.B. of this Lease if any such Applicable Laws are enacted on or after
the date that actual possession of the Premises is delivered to Tenant), take
such action as may be necessary or appropriate to cause the Common Areas to
comply with all applicable laws of all governmental authorities (the “Applicable
Laws”) throughout the Term.
Landlord represents that as of the date of this Lease, and except as
specifically set forth in this Lease, Landlord has not received written notice
from any governmental authority that either the Premises or the Project is not
in substantial compliance, in all material respects, with Applicable Laws. In
addition, Landlord represents that, as of the date of this Lease, Landlord has
not received written notice from any governmental authority of any
non-compliance issues with the ADA on or about the Premises or the Project.
B. Tenant agrees not to generate, store or use any Hazardous Materials (as
hereinafter defined) on or about the Premises, except (a) those used by Tenant
in its general office operations and janitorial services, in both cases limited
to such Hazardous Materials in such amounts as are customarily used in general
office uses and for janitorial service provided to general office uses, and
(b) those used in connection with the Permitted Use, and in each case only in
compliance with any and all applicable Environmental Laws (also as hereinafter
defined). Tenant shall provide Landlord, upon Landlord’s written request, with
copies of all Material Safety Data Sheets (“MSDS”) for Hazardous Materials used
or stored in the Premises. Tenant agrees to notify Landlord prior to using any
Hazardous Materials on the Premises which require special precautions or
facilities. In all events, Tenant agrees not to release or to permit Tenant’s
contractors, subtenants, licensees, invitees, agents, servants or employees or
others for whom Tenant is legally responsible (collectively, “Tenant Responsible
Parties”) to release any Hazardous Materials on the Premises in violation of or
that requires reporting under any Environmental Law, and not to dispose of
Hazardous Materials (a) on the Premises or (b) from the Land to any other
location except a properly approved disposal facility and then only in
compliance with any and all Environmental Laws regulating such activity, nor
permit any Tenant Responsible Party to do so.

 

12



--------------------------------------------------------------------------------



 



For purposes of this Lease, “Hazardous Materials” shall mean any substance
regulated under any Environmental Law, including those substances defined in 42
U.S.C. Sec. 9601(14) or any related or applicable federal, state or local
statute, law, regulation, or ordinance, pollutants or contaminants (as defined
in 42 U.S.C. Sec. 9601(33), petroleum (including crude oil or any fraction
thereof), any form of natural or synthetic gas, sludge (as defined in 42 U.S.C.
Sec. 6903(26A), radioactive substances, hazardous waste (as defined in 42 U.S.C.
Sec. 6903(27)) and any other hazardous wastes, hazardous substances,
contaminants, pollutants or materials as defined, regulated or described in any
of the Environmental Laws. As used in this Lease, “Environmental Laws” means all
federal, state and local laws, as the same may be amended, relating to the
protection of the environment or health and safety, and any rule or regulation
promulgated thereunder and any order, standard, interim regulation, moratorium,
policy or guideline of or pertaining to any federal, state or local government,
department or agency, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, the Clean Water Act, the
Clean Air Act, the Toxic Substances Control Act, the Occupational Safety and
Health Act, the Federal Insecticide, Fungicide and Rodenticide Act, the Marine
Protection, Research, and Sanctuaries Act, the National Environmental Policy
Act, the Noise Control Act, the Safe Drinking Water Act, the Resource
Conservation and Recovery Act, as amended, the Hazardous Material Transportation
Act, the Refuse Act, the Uranium Mill Tailings Radiation Control Act and the
Atomic Energy Act and regulations of the Nuclear Regulatory Agency, Florida
Statutes Chapters 369 through 380 and any other state and local counterparts or
related statutes, laws, regulations, and order and treaties of the United
States.
C. Tenant shall permit Landlord and Landlord’s agents, representatives and
employees, including, without limitation, legal counsel and environmental
consultants and engineers, access to the Premises at any time during the Term
upon at least 72 hours’ prior written notice (which notice shall indicate where
within the Premises Landlord intends to investigate, the reason for the
investigation, and identifies, to the extent practicable, the persons conducting
such investigation) for purposes of conducting environmental assessments;
provided, however, that such assessments may only be conducted if (i) Landlord
has reason to believe that there has been a release or a material threat of
release of Hazardous Materials in a reportable quantity at the Premises or
arising from Tenant’s activities at the Premises or (ii) requested by an actual
or prospective mortgage lender, purchaser or equity investor, and shall, to the
extent practicable, be conducted at a time designed to minimize interference
with Tenant’s operations (Tenant acknowledging that, in the event of an
emergency, it shall have no right to object to such timing). In addition to the
written notice set forth in the immediately preceding sentence, Landlord shall
endeavor to provide verbal notice to David McIntyre, the facilities manager, or
such other employee of Tenant as Tenant may designate to Landlord from time to
time for the purposes of conducting environmental assessments. Landlord shall
permit Tenant or Tenant’s representatives to be present during any such
assessment, and any

 

13



--------------------------------------------------------------------------------



 



investigation, testing or sampling, provided that Landlord shall not, except in
the event of an emergency, be allowed access to the area designated by Tenant as
the “clean rooms” without being accompanied by an authorized representative of
Tenant, and Landlord shall comply with all of Tenant’s commercially reasonable
rules and regulations regarding access to the “clean rooms”. Landlord shall
avoid materially interfering with Tenant’s use of the Premises during any
entrance on to the Premises as permitted hereunder, and upon completion of
Landlord’s assessment, investigation, and sampling, shall promptly repair and
restore the affected areas of the Premises from any damage caused by the
assessment. Such assessment shall be at Landlord’s expense, provided that if the
assessment shows that a release of Hazardous Materials by Tenant or Tenant
Responsible Parties in violation of this Lease has occurred, then Landlord’s
actual, reasonable, out-of-pocket costs relating to such assessment shall be
reimbursed by Tenant. If Landlord collects any samples from the Premises in
connection with any such assessment, Landlord shall give Tenant reasonable prior
notice thereof and Tenant shall be permitted to collect split samples, and, if
Tenant so requests, Landlord shall provide to Tenant a portion of any sample
being tested to allow Tenant, if Tenant so chooses, to perform its own testing.
D. Tenant shall prepare a written environmental contingency plan sufficient to
comply with Environmental Laws and good practice for first class laboratory
space (“Environmental Contingency Program”) and shall revise the same from time
to time as reasonably necessary because of changes in operations within the
Premises, changes in applicable Environmental Laws, and changes in customary
practice for environmental contingencies in first class laboratory space.
Landlord acknowledges that Tenant has delivered a copy to Landlord of Tenant’s
Environmental Contingency Program as existing on the date hereof and that as of
the date hereof Tenant has complied with its obligation hereunder to prepare an
Environmental Contingency Program. Tenant shall implement the Environmental
Contingency Program as necessary in accordance with the approved plan (as it may
be revised) and shall, within 14 days after Landlord’s written request, provide
Landlord with copies of all reports and documentation prepared in connection
therewith. Within 14 days after Landlord’s written request, Tenant shall provide
Landlord with copies of any routine safety audits conducted by Tenant in the
ordinary course of Tenant’s business. Landlord may from time-to-time undertake
an environmental audit in accordance with the terms of subsection C. above to
assess the compliance of Tenant with applicable Environmental Laws if Landlord
reasonably believes that Tenant is not then in compliance with such
Environmental Laws or if there is any release of Hazardous Materials required to
be reported under any Environmental Law that arises out of the use, operation,
or occupancy of the Premises or Land by Tenant or any Tenant Responsible Parties
during the Term of this Lease and any further period during which Tenant or any
Tenant Responsible Party retains use, operation or occupancy of the Premises (a
“Tenant’s Release”). In addition, Tenant shall investigate, assess, monitor and
report as required by applicable Environmental Law, at Tenant’s sole cost and
expense, any Tenant’s Release. Further, Tenant shall remediate, in compliance
with applicable Environmental Laws, at Tenant’s sole cost and expense, any
Tenant’s Release requiring remediation in compliance with applicable
Environmental Laws. Tenant shall submit to Landlord, for Landlord’s prior
approval, a work plan outlining in reasonable detail any Remedial Work to be
performed by Tenant hereunder (the “Remedial Work Plan”). Landlord shall not
unreasonably withhold or delay its approval of such Remedial Work Plan if (i) it
complies with all applicable Environmental Laws; and (ii) the Remedial Work
outlined therein reasonably appears sufficient to remediate the releases to the
level provided for in this Section 11.D. If Tenant is obligated to remediate a
Tenant’s Release under this Lease, Tenant shall be obligated to remediate the
Tenant’s Release to a level that will permit the Premises to be used for first
class

 

14



--------------------------------------------------------------------------------



 



office, laboratory, and research and development uses under Applicable Laws.
Notwithstanding the foregoing, Tenant’s obligation to remediate in connection
with a Tenant Release shall not require the Tenant to remediate the Premises to
a level that would allow the Premises to be used for residential, school or day
care purposes. Tenant shall provide to Landlord copies of any submittals to
governmental authorities simultaneously with such submittal to the governmental
authorities. Tenant or the Tenant Responsible Party, as appropriate, shall sign
any manifests or other documents as the waste generator for any Hazardous
Materials it disposes of or sends off site or otherwise arising from a Tenant’s
Release. This Subsection shall survive the Term of this Lease and shall be
subject to the provisions of Section 26 of this Lease. Tenant’s remediation
obligation set forth in this Subsection shall not limit Landlord’s right to
damages, if any, which Landlord may incur due to any unremediated Hazardous
Materials resulting from a Tenant’s Release.
E. Tenant shall pay for all costs reasonably and actually incurred by Landlord,
for independent consultants or otherwise, in connection with inspections,
investigations, and/or response actions concerning a Tenant’s Release or the
threat of a Tenant’s Release.
F. Tenant may require that any representative of Landlord entering into a
secured portion of the Premises (which has been identified by Tenant to Landlord
in advance as containing proprietary information) for the purposes set forth in
this Section 11 execute a confidentiality agreement with respect to Tenant’s
proprietary information, provided, however, that such agreement is subject to
Landlord’s prior approval (not to be unreasonably withheld). Landlord agrees to
hold any proprietary information identified by Tenant and supplied to Landlord
pursuant to this Section 11.F. (“Confidential Information”) in confidence,
subject to disclosures to the extent that such disclosure is required by law or
court order or by discovery rules in any legal proceeding. Notwithstanding the
foregoing, Landlord may disclose such Confidential Information to its lenders,
attorneys, and consultants in connection with the financing or sale of the
Property or Landlord’s review of such information.
G. Any inspections, testing, approvals, or requirements by Landlord with respect
to Hazardous Materials which are Tenant’s responsibility under this Lease shall
be for the sole benefit of Landlord and Tenant shall have no right to rely on
Landlord or its consultants with respect to matters relating to such Hazardous
Materials, and Tenant shall be solely responsible therefor.
H. Landlord represents to Tenant that, except as set forth in Section I. below
(the “Disclosed Environmental Matter”), Landlord has not received written notice
from any governmental agency regarding the existence of any Hazardous Materials
on or about the Premises, the presence of which violates any applicable
Environmental Laws. Except in the event that Tenant uses the Premises for
residential purposes, for a school or day care center, or if Tenant uses
groundwater at the Premises for drinking purposes, Landlord shall indemnify,
defend, and hold Tenant, and its employees, officers and directors harmless from
all claims, liabilities, losses, costs and expenses (including reasonable
attorney fees) arising out of Landlord’s introduction of any Hazardous Materials
on or about the Premises or out of the Disclosed Environmental Matter. In
addition, and notwithstanding anything to the contrary contained in this Lease,
Landlord acknowledges and agrees that Tenant shall have no responsibility to
assess or remediate any Hazardous Materials that were not introduced to the
Project or the Premises by Tenant or any Tenant Responsible Party, including but
not limited to any Hazardous Materials related to the Disclosed Environmental
Matter, or to indemnify Landlord for any claims, liabilities, losses, costs and
expenses related to any Hazardous Materials that were not introduced to the
Project or the Premises by Tenant or any Tenant Responsible Party, including but
not limited to any Hazardous Materials related to the Disclosed Environmental
Matter.

 

15



--------------------------------------------------------------------------------



 



I. Tenant expressly acknowledges and agrees that in accordance with the terms of
that certain Covenant Running with the Land in favor of Miami Dade County
Florida, recorded in Official Records Book 26889, Page 3982 of the Public
Records of Miami-Dade County, Florida (the “Covenant”), Landlord has disclosed
to Tenant that a portion of the Project is the subject of a Miami-Dade County
Department of Environmental Resource Management (“DERM”) Risk Based Corrective
Action Site Closure Permit, under that certain permit RBCA-026. Landlord agrees
to forward to Tenant any notices of any planned inspections of the Premises
pursuant to the terms of the Covenant received by Landlord from DERM promptly
after Landlord’s receipt thereof.
12. MAINTENANCE AND REPAIR OF PREMISES; ALTERATIONS:
A. Tenant, at Tenant’s own expense will keep and maintain the Premises
continuously in a neat and attractive manner, in good repair and in tenantable
condition during the Term. Notwithstanding anything in the Lease to the
contrary, the only maintenance and repair obligations Tenant shall have are to
the interior non-structural portions of the Premises and to the HVAC system,
plumbing, wiring and other utility facilities inside of the Premises which are
located above the floor slab of the Premises and which are not otherwise
required to be maintained or repaired by Landlord pursuant to the terms of this
Lease.
Landlord shall, at its sole cost and expense, maintain, repair and replace all
structural components of the Premises (including, but not limited to, the
foundation, bearing walls and roof structure). Landlord acknowledges and agrees
that Landlord shall not have the right to pass through the cost and expense to
maintain, repair and replace structural components of the Premises as an
Operating Expense in accordance with Section 4.B. of this Lease. Landlord shall,
at its sole cost and expense(subject to Landlord’s right to pass through such
cost and expense as an Operating Expense in accordance with Section 4.B. of this
Lease) maintain, repair and replace the exterior windows, the exterior walls,
floor slab (and, to the extent repair is required due to the condition of the
slab or conditions under the slab, the floor coverings), the sprinkler system,
gutters, downspouts and canopies of the Premises, building systems, all
plumbing, wiring and other utility facilities within or under the floor slab of
the Premises, all plumbing, wiring and other utility facilities serving the
Premises up to their points of connection with the meter for such utilities
serving the Premises, as necessary to keep the same in good order, condition and
repair, ordinary wear and tear and damage by casualty excepted. Subject to the
terms of Section 23(C) herein, Landlord shall be responsible at its sole cost
and expense (without the right to pass through any such expenses as Operating
Expenses) to repair and replace all damage to the Premises caused by Landlord or
any of its employees, partners, agents, invitees or contractors.

 

16



--------------------------------------------------------------------------------



 



B. Tenant shall not, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as “Alterations”) in, on or about the Premises or the
Project. Alterations shall include, but shall not be limited to, the
installation or alteration of security or fire protection systems, communication
systems, electrical distribution systems, lighting fixtures, telephone or
computer system wiring, HVAC and plumbing. The term “Alterations” expressly
excludes any improvements made to the Premises by Tenant in accordance with the
Work Letter. At the expiration of the Term, Landlord may require the removal of
any Alterations installed by Tenant and the restoration of the Premises to their
prior condition, at Tenant’s expense, if Landlord advised Tenant at the time of
its approval of such Alterations that such Alterations would be required to be
removed at the end of the Term, and further provided that Tenant shall not have
to remove any of the Tenant improvements installed pursuant to the terms of the
Work Letter attached hereto as Exhibit B. Should Landlord permit Tenant to make
its own Alterations, Tenant shall use only such general contractor, architect or
engineer as have been expressly approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed, and Landlord may require
Tenant to provide to Landlord, at Tenant’s sole cost and expense, for any
Alterations that will exceed $1,000,000, a payment and performance bond in an
amount equal to the estimated cost of such Alterations, to insure Landlord
against any liability for mechanic’s and materialmen’s liens and to insure
completion of the work. In addition, Tenant shall pay to Landlord a fee equal to
the lower of two percent (2.0%) of the cost of the Alterations or $50,000.00 to
compensate Landlord for the overhead and other costs it incurs in reviewing the
plans for the Alterations and in monitoring the construction of the Alterations.
Should Tenant make any Alterations without the prior approval of Landlord, or
use a contractor, architect or engineer not expressly approved by Landlord,
Landlord may, at any time during the Term of this Lease, require that Tenant
remove all or part of the Alterations and return the Premises to the condition
it was in prior to the making of the Alterations. In the event Tenant makes any
Alterations, Tenant agrees to obtain or cause its contractor to obtain, prior to
the commencement of any work, “builders risk” insurance in a reasonable amount
and workers compensation insurance.
C. Any Alterations in or about the Premises that Tenant shall desire to make
shall be presented to Landlord in written form, with plans and specifications
which are sufficiently detailed to obtain a building permit (to the extent that
a building permit is required therefor). If Landlord consents to an Alteration,
the consent shall be deemed conditioned upon Tenant acquiring a building permit
from the applicable governmental agencies (to the extent that a building permit
is required therefor), furnishing a copy thereof to Landlord prior to the
commencement of the work, and compliance by Tenant with all conditions of said
permit in a prompt and expeditious manner. Tenant shall provide Landlord with
as-built plans and specifications for any Alterations made to the Premises.
D. Notwithstanding anything to the contrary contained in this Section 12, for
work which (i) will cost less than $50,000.00 on an annual basis, (ii) which
does not affect the structure of the Building or any of the Building’s systems,
including without limitation, the electrical, plumbing, HVAC or mechanical
systems, and (iii) which will not be visible from any Common Areas, Tenant shall
not be required to obtain the prior written consent of Landlord or to pay any
fee for monitoring the construction of any such Alterations, however, Landlord
must receive no less than ten (10) business days written notice prior to the
commencement of said decorative work and Tenant must otherwise comply with the
terms of this Section 12.

 

17



--------------------------------------------------------------------------------



 



13. MECHANICS LIENS: Tenant shall keep the Premises and all parts thereof at all
times free of mechanic’s liens and any other lien for labor, services, supplies,
equipment or material purchased or procured, directly or indirectly, by or for
Tenant. Tenant further agrees that Tenant will promptly pay and satisfy all
liens of contractors, subcontractors, mechanics, laborers, materialmen, and
other items of like character, and will indemnify Landlord against all expenses,
costs and charges, including bond premiums for release of liens and attorneys
fees and costs reasonably incurred in and about the defense of any suit in
discharging the Premises, from any liens, judgments, or encumbrances caused or
suffered by Tenant. In the event any such lien shall be made or filed, Tenant
shall bond against or discharge the same within sixty (60) days after the same
had been made or filed and Tenant has actual notice thereof. The foregoing
notwithstanding, in the event Landlord should be in the process of either
selling the Premises of refinancing the Premises then Tenant shall bond against
or discharge an such lien within ten (10) days after the same had been made or
filed and Tenant has actual notice thereof. It is understood and agreed between
the parties hereto that the expenses, costs and charges above referred to shall
be considered as Rent due and shall be included in any lien for Rent.
The Tenant herein shall not have any authority to create any liens for labor or
material on the Landlord’s interest in the Premises and all persons contracting
with the Tenant for the construction or removal of any facilities or other
improvements on or about the Premises, and all materialmen, contractors,
mechanics, and laborers are hereby charged with notice that they must look only
to the Tenant and to the Tenant’s interests in the Premises to secure the
payment of any bill for work done or material furnished at the request or
instruction of Tenant.
In accordance with Florida Statutes 713.10, Landlord shall have the right to
post on the Premises and to file and/or record in the Public Records or court
registry, as applicable, notices of non-responsibility and such other notices as
Landlord may reasonably deem proper for the protection of Landlord’s interest in
the Premises. Tenant shall, before the commencement of any work which might
result in any lien on the Premises, give Landlord reasonable written notice
under the circumstances of its intention to commence said work.
14. SUBORDINATION OF LEASE; ATTORNMENT: This Lease is subject and subordinate to
any and all mortgages now or hereafter encumbering the Premises, and to any
renewals, extensions and/or modifications thereof, on the condition that Tenant
receives a commercially reasonable subordination, non-disturbance and attornment
agreement (an “SNDA”) from any such lienholders in form and substance reasonably
acceptable to Tenant. Tenant agrees to use good faith and commercially
reasonable efforts to execute and acknowledge any such SNDA as Landlord
reasonably requests (provided same is in form and substance reasonably
acceptable to Tenant) within ten (10) business days after Landlord’s delivery of
the same to Tenant. Tenant’s failure to execute the SNDA within ten
(10) business days after written demand shall constitute an Event of Default by
Tenant hereunder. In the event Landlord’s interest in the Premises is
transferred by reason of foreclosure or other proceeding for enforcement of any
such mortgage, Tenant agrees to attorn to and recognize the rights of the
transferee of Landlord’s interest in the Premises as if such transferee were the
Landlord under this Lease, provided that Tenant’s rights and interests under
this Lease and its possession of the

 

18



--------------------------------------------------------------------------------



 



Premises will not be disturbed or affected by the succession of such transferee
to Landlord’s interest in the Building or the Project. This provision shall be
self-operative without the execution of any further instruments. At the option
of the holder of any such mortgage, upon written notice to Tenant, Tenant will
simultaneously give to such holder a copy of any and all default notices to
Landlord and such holder shall have the right (but not the obligation) to cure
or remedy any default of Landlord during the period that is permitted to
Landlord hereunder plus an additional thirty (30) days, and Tenant will accept
such curative or remedial action (if any) taken by Landlord’s mortgagee with the
same effect as if such action had been taken by Landlord. Tenant further agrees
to execute any commercially reasonable modification(s) of this Lease requested
by any mortgagee if such modification does not increase Tenant’s obligations
hereunder other than in an immaterial or de minimis manner or adversely affect
Tenant’s rights hereunder.
15. ASSIGNMENT AND SUBLETTING: Tenant shall not, directly or indirectly, assign,
transfer, mortgage, pledge or otherwise encumber or dispose of this Lease or
sublet the Premises or any part thereof or permit the Premises to be occupied by
other persons. Any transfer of the majority control of the stock of Tenant shall
be deemed an assignment hereunder, except that the existing stockholders or
Tenant may freely transfer stock among themselves, without the consent of
Landlord, and further provided that the foregoing portion of this sentence shall
not apply to corporations whose stock is traded through a national or regional
exchange or over-the-counter market. Any such transfer made in violation of the
terms of this Lease shall be null and void and of no force and effect, and shall
be deemed an Event of Default on the part of Tenant. Notwithstanding the
foregoing:

  (a)  
Tenant shall be entitled to assign this Lease to an Affiliate of Tenant provided
that (i) Tenant delivers prior written notice to Landlord, (ii) the assignee
executes an assumption of this Lease, (iii) Tenant shall not be released from
any and all obligations hereunder and (iv) Guarantor shall not be released from
any obligations under the Guaranty;

  (b)  
Tenant shall be entitled to assign this Lease to an unaffiliated entity of
Tenant provided that (i) Tenant delivers fifteen (15) days prior written notice
to Landlord, (ii) the assignee executes an assumption of this Lease,
(iii) Tenant delivers documentation and other evidence reasonably satisfactory
to Landlord showing that such assignee’s financial net worth is equal to or
greater than that of Tenant, (iv) Tenant shall not be released from any and all
obligations hereunder and (v) Guarantor shall not be released from any
obligations under the Guaranty;

  (c)  
Tenant shall be entitled to assign this Lease to an unaffiliated entity buying
all or substantially all of the assets of Tenant provided that (i) Tenant
delivers fifteen (15) days prior written notice to Landlord, (ii) the assignee
executes an assumption of this Lease, (iii) Tenant delivers documentation
reasonably satisfactory to Landlord evidencing such assignee’s financial net
worth, (iv) Tenant shall not be released from any and all obligations hereunder
and (v) Guarantor shall not be released from any obligations under the Guaranty;
and

 

19



--------------------------------------------------------------------------------



 



  (d)  
Tenant shall be entitled to sublet portions of the Premises, provided that: (i)
Tenant shall remain fully liable for all obligations under this Lease,
(ii) Tenant shall give written notice to Landlord of such subletting, (iii) such
subtenant shall sublease the Premises subject to the terms and provisions of
this Lease and (iv) Guarantor shall remain fully liable for all obligations
under the Guaranty.

Notwithstanding the foregoing or anything in this Section to the contrary,
Tenant may, without the consent of Landlord, assign or sublet all or any part of
the Premises to (i) a subsidiary or Affiliate of Tenant, (ii) any entity that
acquires substantially all of the assets or stock of Tenant, (iii) any entity
into which Tenant is merged or with which it is consolidated (provided such
merger, consolidation or transfer of assets or stock under subsections (ii) and
(iii) hereof is not being consummated for the purposes of subverting the intent
of this Section 15), (iv) a sublease of any or all of the warehouse space
identified as part of the Premises, and/or (v) a transfer of any of the
outstanding capital stock of Tenant through an “over the counter” market or any
recognized national or overseas securities exchange, or in connection with an
initial public offering. For purposes of this Section: (a) “Affiliate” shall
mean any person or entity directly or indirectly controlling, controlled by, or
under common control with, Tenant, and (b) “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management of that entity, whether through ownership, or by contract or
otherwise. Tenant agrees to provide Landlord with at least ten (10) business
days prior written notice of a transfer to an Affiliate in accordance with this
Section 15. Tenant expressly acknowledges and agrees that no transfer of any
interest in this Lease or sublease of the Premises, whether consented to by
Landlord or not, shall release Tenant from Tenant’s obligations hereunder or
alter the primary liability of Tenant to pay the rent and other sums due
Landlord hereunder and to perform all other obligations to be performed by
Tenant hereunder or release the Guarantor from its obligations under its
Guaranty unless otherwise expressly agreed to in writing by Landlord.
16. HOLD HARMLESS:
A. Except to the extent caused by the negligence or willful misconduct of an
Indemnified Party and subject to the terms of Section 23(c) of this Lease,
Tenant hereby agrees to indemnify, defend and hold harmless Landlord and its
employees, partners, agents, contractors, lenders and ground lessors (said
persons and entities are hereinafter collectively referred to as the
“Indemnified Parties”) from and against any and all liability, loss, cost,
damage, claims, loss of rents, liens, judgments, penalties, fines, settlement
costs, investigation costs, the cost of consultants and experts, attorneys fees,
court costs and other legal expenses, insurance policy deductibles and other
expenses (hereinafter collectively referred to as “Damages”) arising out of or
related to an “Indemnified Matter” (as defined below). For purposes of this
Section 16, an “Indemnified Matter” shall mean any matter for which one or more
of the Indemnified Parties incurs liability or Damages if the liability or
Damages arise out of or involve, directly or indirectly, (a) Tenant’s or its
employees, agents, contractors or invitees (all of said persons or entities are
hereinafter collectively referred to as “Tenant Parties”) use or occupancy of
the Premises or the Project, (b) any act, omission or neglect of a Tenant Party,
or (c) any other matters for which Tenant has agreed to indemnify Landlord
pursuant to any other provision of this Lease. Tenant’s obligations hereunder
shall include, but shall not be limited to (f) compensating the Indemnified
Parties for Damages arising out of Indemnified Matters within ten (10) days
after written demand from an Indemnified Party plus a reasonable period of time
for Landlord’s

 

20



--------------------------------------------------------------------------------



 



investigation of the claim and (g) providing a defense, with counsel reasonably
satisfactory to the Indemnified Party, at Tenant’s sole expense, within ten
(10) days after written demand from the Indemnified Party, of any claims, action
or proceeding arising out of or relating to an Indemnified Matter whether the
fees for such counsel arise because the claim is litigated or not, or whether
reduced to judgment or whether or not well founded. If Tenant is obligated to
compensate an Indemnified Party for Damages arising out of an Indemnified Matter
in accordance with the terms of this Section 16, Landlord shall have the
immediate and unconditional right, but not the obligation, to in good faith pay
the damages and Tenant shall, upon thirty (30) days advance written notice from
Landlord, reimburse Landlord for the costs incurred by Landlord. By way of
example, and not limitation, Landlord shall have the immediate and unconditional
right to cause any damages to the Common Areas, another tenant’s premises or to
any other part of the Project to be repaired and to compensate other tenants of
the Project or other persons or entities for Damages arising out of an
Indemnified Matter. This indemnity is intended to apply to the fullest extent
permitted by applicable law. Tenant’s obligations under this section shall
survive the expiration or termination of this Lease unless specifically waived
in writing by Landlord after said expiration or termination. Landlord hereby
waives its right to recover consequential, special, indirect, exemplary or
punitive damages (including but not limited to, lost profits) arising out of an
Indemnified Matter or a Tenant default.
B. Tenant expressly acknowledges and agrees and that Landlord shall not be
liable to Tenant for any damages, losses or injuries to the persons or property
of Tenant which may be caused by the acts, neglect, omissions or faults of any
persons, firms or corporations, except when such injury, loss or damage results
from the negligence or willful misconduct of Landlord, its agents, invitees or
employees. All personal property placed or moved into the Premises shall be at
the risk of Tenant or the owner thereof, and Landlord shall not be liable to
Tenant for any damage to said personal property, except when such damage results
from the gross negligence or willful misconduct of Landlord, its agents,
invitees or employees.
C. Except to the extent caused by the negligence or willful misconduct of a
Tenant Indemnified Party and subject to the terms of Sections 16(b) and 23(c) of
this Lease, Landlord hereby agrees to indemnify, defend and hold harmless Tenant
and its employees, agents, and contractors (said persons and entities are
hereinafter collectively referred to as the “Tenant Indemnified Parties”) from
and against any and all Damages that result from a Tenant Indemnified Matter.
For purposes of this Section, a “Tenant Indemnified Matter” shall mean any
matter for which one or more of the Tenant Indemnified Parties incurs liability
or Damages if the liability or Damages arise out of or involve, directly or
indirectly, (a) Landlord’s or its employees, agents, contractors or invitees
(all of said persons or entities are hereinafter collectively referred to as
“Landlord Parties”) negligence or willful misconduct, and (b) any other matters
for which Landlord has agreed to indemnify Tenant pursuant to any other
provision of this Lease. Landlord’s obligations hereunder shall include, but
shall not be limited to (i) compensating the Tenant Indemnified Parties for
Damages arising out of Tenant Indemnified Matters within ten (10) days after
written demand from a Tenant Indemnified Party plus a reasonable period of time
for Landlord’s investigation of the claim and (ii) providing a defense, with
counsel reasonably satisfactory to the Tenant Indemnified Party, at Landlord’s
sole expense, within ten (10) days after written demand from the Tenant
Indemnified Party, of any claims, action or proceeding arising out of or
relating to an Tenant Indemnified Matter. This indemnity is intended to apply to
the fullest extent permitted by applicable law. Landlord’s obligations under
this section shall survive the expiration or termination of this Lease unless
specifically waived in writing by Tenant after said expiration or termination.
Tenant hereby waives its right to recover consequential, special, indirect,
exemplary or punitive damages (including but not limited to, lost profits)
arising out of a Tenant Indemnified Matter.

 

21



--------------------------------------------------------------------------------



 



17. CASUALTY LOSS: If the Premises shall be damaged by fire or other casualty
and if such damage does not render all or a material portion of the Premises
untenantable, then Landlord shall repair and restore the Premises to the extent
of “available insurance proceeds”. For purposes of this Lease, the term
“available insurance proceeds” shall mean the portion of the insurance proceeds
paid over to Landlord free and clear of any collection by mortgagees for the
value of the damage, attorneys’ fees and other reasonable costs of compromise,
adjustment, settlement and collection of the insurance proceeds.
If any such damage renders all or a material portion of the Premises
untenantable, or if “available insurance proceeds” are not made available to
Landlord, then Landlord (a) shall have the right to terminate this Lease within
sixty (60) days of the date of such damage, or (b) elect to restore the
Premises. In the event Landlord elects not to rebuild, then Tenant shall have
the right to terminate the Lease and Rent shall be abated from the date of the
casualty. Unless this Lease is terminated as provided in the preceding
sentences, Landlord shall proceed promptly to repair and restore (regardless of
whether such damage is material) the Premises to substantially the same
condition that existed prior to such damage and Tenant’s Rent shall be abated
from the date of the casualty until completion of the repair and restoration of
the Premises. In this regard, Landlord shall commence such repair and/or
restoration within ninety (90) days following the date of such damage. In the
event Landlord elects to repair and does not complete restoration within six
(6) months following receipt of the insurance proceeds or within nine (9) months
following the date of such damage (and in either case subject to a Force Majeure
Event), then Tenant shall have the option to terminate this Lease by written
notice to Landlord given within no later than thirty (30) days following such
time period, as applicable.
18. CONDEMNATION: In the event that the Premises or any material part thereof is
taken for any public or quasi-public use by condemnation or by right of eminent
domain, or purchase in avoidance or settlement of a condemnation or eminent
domain proceeding, Landlord and Tenant agree that this Lease shall be canceled,
and Rent shall abate as of the date of taking. In the event that a non-material
portion of the Premises is taken for any public or quasi-public use by
condemnation or by a right of eminent domain, or purchase in avoidance or
settlement of a condemnation or eminent domain proceeding, then this Lease and
all the covenants, conditions and provisions hereunder shall be and remain in
full force and effect as to all the Premises not taken, except that Rent shall
be paid in amounts reserved by this Lease to the date of said partial taking,
Landlord shall do the work necessary to rebuild the shell portion of the
Premises taken as a complete architectural unit and Tenant shall be responsible
for any work necessary to rebuild the interior of the Premises for Tenant’s
Permitted Use , and after such date the Rent for the remainder of the Premises
shall be equitably and justly reduced by such amount as may be reasonably
determined by Landlord. Any and all condemnation awards shall be the property of
the Landlord, except that Tenant shall have standing to seek a separate award or
to challenge the taking, provided that such award does not reduce the amount of
the award available to Landlord.

 

22



--------------------------------------------------------------------------------



 



19. DEFAULT: If any one or more of the following events (herein sometimes called
“Events of Default”) shall happen:

  (a)  
if default shall be made in the payment of any Rent or other charges herein
reserved upon the date the same become due and payable and such default
continues for a period of five (5) days after written notice of such due date
(provided however that in no event shall Landlord be obligated to provide
written notice more than twice in any twelve (12) month period); or

  (b)  
if default shall be made by Tenant in the performance of or compliance with any
of the other covenants, agreements, terms or conditions contained in this Lease
(except failure to pay Rent as provided in subparagraph 19(a) above), and such
default shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, if such default cannot
reasonably be cured within thirty (30) days, and Tenant, within said thirty
(30) day period, shall have commenced and thereafter continued diligently to
prosecute the cure of such default to completion, said default shall not
constitute an Event of Default; or

  (c)  
if Tenant shall file a voluntary petition in bankruptcy or shall be adjudicated
a bankrupt or insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, wage
earner’s plan, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable federal, state
or other debtor’s relief statute or law, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of Tenant’s properties or of the Premises; or

  (d)  
if within ninety (90) days after commencement of any proceeding against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act or any other present or future applicable federal, state or other debtor’s
relief statute or law, such proceeding shall not have been dismissed, or stayed
on appeal, or if, within ninety (90) days after the appointment, without the
consent or acquiescence of Lessee, of any trustee, receiver or liquidator of
Lessee or of all or any substantial part of Lessee’s properties or of the
Premises, such appointment shall not have been vacated or stayed on appeal or
otherwise, or if, within ninety (90) days after the expiration of any such stay
such appointment shall not have been vacated; or

  (e)  
if the Premises shall be seized under any levy, execution, attachment or other
process of court and the same shall not be promptly vacated or stayed on appeal
or otherwise, or if the Tenant’s interest in the Premises is sold by judicial
sale and the sale is not promptly vacated or stayed on appeal or otherwise; or

  (f)  
if Tenant should assign this Lease or sublet the Premises in violation of
paragraph 15 of this Lease, or

 

23



--------------------------------------------------------------------------------



 



  (g)  
if Tenant should vacate, abandon, or desert the Premises, subject to closures
for casualty, condemnation, repair and maintenance by Landlord or Tenant or a
Force Majeure Event, and provided that Tenant shall not be in default hereunder
so long as Tenant continues to pay Rent as provided for under the Lease and
otherwise complies with the insurance, maintenance and other provisions of the
Lease.

then in any such event Landlord may at any time thereafter terminate this Lease
and retake possession, declare the balance of the entire Rent for the entire
Term of this Lease to be immediately due and payable, in which event Landlord
may then proceed to collect all of the unpaid Rent called for by this Lease by
distress or otherwise), or pursue any other remedy afforded by law or equity,
provided that such default and all other defaults at the time existing have not
been fully cured, and all expenses and costs incurred by the Landlord, including
reasonable attorneys’ fees and court costs, at trial and all appellate levels,
in connection with enforcing this Lease, shall not have been fully paid. Nothing
herein contained shall be construed as precluding the Landlord from having such
remedy as may be and become necessary in order to preserve the Landlord’s right
or the interest of the Landlord in the Premises and in this Lease, even before
the expiration of the grace or notice periods provided for in this Lease, if
under particular circumstances then existing the allowance of such grace or the
giving of such notice will prejudice or will endanger the rights and estate of
the Landlord in this Lease or in the Premises. All rights and remedies granted
in this Lease to Landlord or available at law or equity shall be cumulative and
not mutually exclusive. Landlord will use commercially reasonable efforts to
mitigate its damages hereunder and to relet the Premises.
20. WAIVER OF LANDLORD’S LIEN. Landlord hereby waives any statutory liens and
any rights of distress with respect to the personal property (trade fixtures,
equipment and merchandise) of Tenant from time to time located within the
Premises (“Tenant’s Property”). This Lease does not grant a contractual lien or
any other security interest to Landlord or in favor of Landlord with respect to
Tenant’s Property. Any language in the Lease granting Landlord a lien on
Tenant’s Property is hereby deleted.
21. WAIVER OF DEFAULT: Failure of Landlord to declare any default immediately
upon occurrence thereof, or delay in taking any action in connection therewith,
shall not waive such default, but Landlord shall have the right to declare any
such default at any time and take such action as might be lawful or authorized
hereunder, in law and/or in equity.
No waiver of any term, provision, condition or covenant of this Lease by
Landlord shall be deemed to imply or constitute a further waiver by Landlord of
any other term, provision, condition or covenant of this Lease and no acceptance
of Rent or other payment shall be deemed a waiver of any default hereunder.
22. RIGHT OF ENTRY: Upon Forty Eight (48) hours prior verbal notice, Landlord,
or any of its agents (provided said agents do not compete in any manner or
engage in any business activity that competes with Tenant), shall have the right
to enter the Premises during all reasonable business hours to examine the same,
or to otherwise exhibit the Premises to third parties, including, without
limitation, mortgagees, insurance examiners and building inspectors (provided
that the Premises shall be exhibited to prospective tenants only during the last
year of the Term). Said right of entry shall likewise exist for the purpose of
removing placards, signs,

 

24



--------------------------------------------------------------------------------



 



fixtures, alterations, or additions which do not conform to this Lease. Landlord
shall not, except in the event of an emergency, be allowed access to the area
designated by Tenant as the “clean rooms” without being accompanied by an
authorized representative of Tenant, and Landlord shall comply with all of
Tenant’s commercially reasonable rules and regulations regarding access to the
“clean rooms”. Landlord shall use all commercially reasonable efforts to
minimize interference with Tenant’s operations during any such visits.
Notwithstanding anything to the contrary contained in this Lease, in the event
of an emergency or to conduct an Emergency Repair, Landlord may enter the
Premises or any portion thereof without having to provide any prior advance
notice to Tenant.
23. INSURANCE:
A. Tenant’s Insurance: Tenant shall maintain at its expense throughout the Term
of this Lease the following insurance coverages:
(i) commercial general liability, insurance for bodily injury, death and
property damage to protect both Landlord and Tenant against damage, costs and
attorneys’ fees arising out of accidents occurring on or about the Premises with
combined single limit liability coverage of not less than $5,000,000.00 for
bodily injury and property damage coverage of not less than $2,000,000.00;
(ii) fire and extended casualty insurance with sufficient coverage (as
reasonably determined by Landlord and Landlord’s mortgagee) for full replacement
costs of all of Tenant’s improvements to the Premises (including the Tenant
Improvements as defined in the Work Letter), and all of Tenant’s fixtures,
equipment, personal property and inventory;
(iii) appropriate workmen’s compensation and any and all other insurance
required by law; and
(iv) Landlord reserves the right to require that Tenant obtain additional types
of insurance coverage or to increase the amount of coverage for any policy
required to be obtained by Tenant hereunder so long as such additional insurance
or increased amount is similar to that which other prudent landlords of
buildings of like age, class and character in the Miami-Dade market require from
their tenants.
All insurance shall be written by a company or companies qualified to do
business in Florida and reasonably acceptable to Landlord and Landlord’s
mortgagee. A certificate or duplicate policies showing such insurance in force
shall be delivered to Landlord prior to Tenant taking possession of the
Premises, and such insurance and updated certificates or renewed policies shall
be maintained with Landlord throughout the Term of this Lease.
All policies of insurance required by this sub-paragraph 23(A) shall:
(i) indicate Tenant, Landlord and Landlord’s mortgagee, if any, as named or
additional insured; (ii) provide that no cancellation or termination shall be
effective until at least thirty (30) days after written notice to the additional
and named insured.

 

25



--------------------------------------------------------------------------------



 



B. Landlord’s Insurance: Landlord shall maintain at its expense (subject to the
reimbursement provisions of Section 4(b) above) the following insurance
coverages:
(i) comprehensive general and public liability, including contractual liability,
insurance for bodily injury, death and property damage to protect both Landlord
and Tenant against damage, costs and attorneys’ fees arising out of accidents of
any kind occurring on or about the Premises with combined single limit liability
coverage of not less than $5,000,000.00 and property damage coverage of not less
than $5,000,000.00;
(ii) fire and extended casualty insurance with sufficient coverage for full
replacement cost of the Premises, the Building, all structures and all built in
fixtures on the Premises;
(iii) complete rent loss insurance in favor of Landlord covering a period of one
(1) year; and
(iv) Landlord reserves the right obtain additional types of insurance coverage
or to increase the amount of coverage for any policy to be obtained hereunder so
long as such additional insurance or increased amount is similar to that which
other prudent landlords of buildings of like age, class and character in the
Miami-Dade market require.
C. Waiver of Subrogation. All provisions of this Lease to the contrary
notwithstanding, Landlord waives any and all rights of recovery against Tenant,
and Tenant’s employees, agents and contractors for or arising out of damage to,
or destruction of, the Project, the Premises, and Landlord’s personal property
to the extent that such damage or destruction is covered by Landlord’s insurance
policies then in effect or the insurance policies Landlord is required to obtain
by Section 23B (whether or not the insurance Landlord is required to obtain by
Section 23B is then in force and effect), whichever is broader. Landlord’s
waiver shall not be limited by the amount of insurance then carried by Landlord
or the deductibles applicable thereto.
Tenant waives any and all rights of recovery against Landlord, Landlord’s
employees, agents and contractors for loss or damage to the Premises, the
Project and Tenant’s personal property if such liability or damage is covered by
Tenant’s insurance policies then in force or the insurance policies Tenant is
required to obtain by Section 23A (whether or not the insurance Tenant is
required to obtain by Section 23A is then in force and effect), whichever is
broader. Tenant’s waiver shall not be limited by the amount of insurance then
carried by Tenant or the deductibles applicable thereto.
Each party shall cause the property insurance policies it obtains in accordance
with sections 23A and 23B to provide that the insurance company waives all right
of recovery by subrogation against the other party in connection with any
liability or damage covered by such insurance policies.

 

26



--------------------------------------------------------------------------------



 



24. NOTICE: Any notice to be given Landlord as provided for in this Lease shall
be in writing and shall be sent to Landlord by United States certified mail,
postage prepaid, return receipt requested, addressed to Landlord at Landlord’s
office at the address set forth on page 1 hereof, or hand delivered to Landlord
at such office, or delivered by a nationally recognized courier for overnight
delivery. Any notice to be given Tenant under the terms of this Lease (other
than as permitted under the terms of Section 22), shall be in writing and shall
be sent by United States certified mail, postage prepaid, return receipt
requested, or hand delivered to the Tenant at the Premises, Attention: David
McIntyre (except that prior to commencement of the Rent Commencement Date,
notices to Tenant shall be sent to the address set forth on page 1 thereof),
with a copy to Akerman Senterfitt, One Southeast Third Avenue, Suite 2500,
Miami, Florida 33131, Attention: Carol S. Faber, Esq. Either party, from time to
time, by such notice, may specify another address to which subsequent notice
shall be sent. Any notice given by certified mail shall be deemed given 3 days
following the date of mailing and any notice given by overnight courier shall be
deemed given when delivered.
25. CONDITION OF PREMISES ON TERMINATION OF LEASE.
A. Tenant agrees to surrender to Landlord, at the end of the Term of this Lease
and/or upon any cancellation or early termination of this Lease, the Premises in
as good condition as the Premises were at the beginning of the Term of this
Lease, ordinary wear, tear, casualty and Landlord’s maintenance and repair
obligations excepted.
B. Prior to the expiration of this Lease (or within 30 days after any earlier
termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), process piping,
process supply lines, process waste lines and process plumbing in the Premises,
and all exhaust or other ductwork in the Premises, in each case which has
carried or released or been exposed to any Hazardous Materials (other than
ordinary and customary office supplies and cleaning fluids) from the operations
of Tenant or any person claiming by or through Tenant, and shall otherwise clean
the Premises so that:
(i) the Hazardous Materials from Tenant’s (or any person claiming by or through
Tenant’s) operations have been removed as necessary so that the interior
surfaces (including floors, walls, ceilings, and counters), process piping,
process supply lines, process waste lines and process plumbing, and all such
exhaust or other ductwork, may be reused by a subsequent tenant or disposed of
in compliance with applicable Environmental Laws without taking any special
precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of Hazardous Materials and without incurring
regulatory compliance requirements or giving notice in connection with Hazardous
Materials; and
(ii) the Premises may be reoccupied for office, laboratory or research and
development use, demolished or renovated without taking any special precautions
for Hazardous Materials, without incurring special costs or undertaking special
procedures for disposal, investigation, assessment, cleaning or removal of
Hazardous Materials and without incurring regulatory requirements or giving
notice in connection with Hazardous Materials.

 

27



--------------------------------------------------------------------------------



 



Further, for purposes of clauses (i) and (ii): (a) materials previously or
hereafter generated from operations shall not be deemed part of the Premises,
and (b) “special costs” or “special procedures” shall mean costs or procedures,
as the case may be, that would not be incurred but for the nature of the
Hazardous Materials as Hazardous Materials instead of non-Hazardous Materials.
Prior to the expiration of this Lease (or within 30 days after any earlier
termination), Tenant, at Tenant’s expense, shall obtain for Landlord a report
addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental engineer that is designated by Tenant and acceptable to
Landlord in Landlord’s reasonable discretion, which report shall be based on the
environmental engineer’s inspection of the Premises and shall confirm that
Tenant has complied with the requirements of this Section 25.B. The report shall
include reasonable detail concerning the clean-up location, the tests run and
the analytic results.
C. If Tenant fails to perform its obligations under Section 25.B within ten
(10) business days after the expiration or any earlier termination of the Term
of this of the Lease, without limiting any other right or remedy, Landlord may,
on five (5) business days prior written notice to Tenant perform such
obligations at Tenant’s expense, and Tenant shall promptly reimburse Landlord
upon demand for all out-of-pocket costs and expenses incurred by Landlord in
connection with such work. In addition, any such reimbursement shall include a
ten percent (10%) administrative fee (but in no event less than $1,000) to cover
Landlord’s overhead in undertaking such work. The reimbursement and
administrative fee shall be Additional Rent. Tenant’s obligations under this
Section 25 of this Lease shall survive the expiration or termination of this
Lease.
26. HOLDING OVER: Tenant agrees that if Tenant does not surrender the Premises
to Landlord at the end of the Term of this Lease in the condition as required
under the Lease, then Tenant will pay to Landlord: (i) One Hundred Twenty Five
percent (125%) of the Rent paid by Tenant for the last full month of the Term
for the first month or portion thereof that Tenant holds over; (ii) One Hundred
Fifty percent (150%) of the Rent paid by Tenant for the last full month of the
Term for the second month or portion thereof that Tenant holds over; and
(iii) beginning with the third month and continuing until Tenant surrenders to
Landlord possession of the Premises, Two Hundred percent (200%) of the amount of
the Rent paid by Tenant for the last full month of the Term for each month or
portion thereof that Tenant holds over. At all times, Tenant will indemnify and
save Landlord harmless from and against all claims made by any succeeding tenant
of the Premises against Landlord on account of delay of Landlord in delivering
possession of the Premises to the succeeding tenant so far as such delay is
occasioned by failure of Tenant to so surrender the Premises in accordance
herewith or otherwise.
No receipt of money by Landlord from Tenant after termination of this Lease or
the service of any notice of commencement of any suit or final judgment for
possession shall reinstate, continue or extend the Term of this Lease or affect
any such notice, demand, suit or judgment.
No act or thing done by Landlord or its agents during the Term hereby granted
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept a surrender of the Premises shall be valid unless it be made in
writing and signed by a duly authorized officer or agent of Landlord.

 

28



--------------------------------------------------------------------------------



 



27. ENVIRONMENTAL INDEMNITY:
Tenant shall indemnify, defend with counsel reasonably acceptable to the
Landlord, and hold Landlord, Landlord’s managing agent and any mortgagee of the
Premises, fully harmless from and against any and all liability, loss, suits,
claims, actions, causes of action, proceedings, demands, costs, penalties,
damages, fines and expenses, including, without limitation, attorneys fees,
consultants’ fees, laboratory fees and clean up costs, and the costs and
expenses of investigating and defending any claims or proceedings, resulting
from, or attributable to (i) the presence of any Hazardous Materials on the Land
or the Premises arising from the action or negligence of Tenant and/or the
Tenant Responsible Parties, or arising out of the generation, storage,
treatment, handling, transportation, disposal or release by Tenant and/or the
Tenant Responsible Parties of any Hazardous Materials at or near the Land or the
Premises in violation of Environmental Laws during the Term of the lease,
(ii) any violation(s) by Tenant and/or the Tenant Responsible Parties of any
Environmental Laws during the Term of the Lease, and (iii) any breach by Tenant
and/or the Tenant Responsible Parties of the obligations set forth in
Section 11(B)-(D) of this Lease. This hold harmless and indemnity shall survive
the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, Tenant shall not be liable to Landlord hereunder
for any contamination, claim of contamination, injury, loss or damage arising in
connection with Hazardous Materials to the extent the same is the result of
(A) Hazardous Materials existing in the Premises or on or under or near the Land
prior to the date hereof (including, without limitation, any Hazardous Materials
related to the Disclosed Environmental Matter), (B) migration of Hazardous
Materials from any site onto or under the Land not caused by Tenant or any
Tenant Responsible Parties, (C) the use of any Hazardous Materials at the
Project by Landlord, any other tenant or occupant, or any so-called “midnight
dumpers,” (D) any actions or releases by Landlord, Landlord’s consultants or any
other parties under Landlord’s responsibility, or (E) the use by any party other
than Tenant or any Tenant Responsible Parties of Hazardous Materials at the
Premises or the Land after the date upon which Tenant has completely vacated the
same, including removal of all of its property (to the extent permitted herein)
and Hazardous Materials in compliance with the terms of this Lease.
28. TRIAL BY JURY: It is mutually agreed by and between Landlord and Tenant that
the respective parties hereto shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant, and Tenant’s use or
occupancy of the Premises. Tenant further agrees that the provisions for payment
of Rent herein are independent covenants of Tenant and Tenant shall not
interpose any counterclaim or counterclaims in a summary proceeding or in any
action based upon non-payment of Rent or any other payment required of Tenant
hereunder.
29. INVALIDITY OF PROVISION: If any term or provision, of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term or provision, to persons or circumstances other than those as to which it
is held invalid or unenforceable shall not be affected thereby and each term and
provision of this Lease shall be valid and be enforceable to the fullest extent
permitted by law. This Lease shall be construed in accordance with the laws of
the State of Florida.

 

29



--------------------------------------------------------------------------------



 



30. TIME OF ESSENCE: It is understood and agreed between the parties hereto that
time is of the essence of all the terms and provisions of this Lease.
31. SUCCESSORS AND ASSIGNS: All terms and provisions of this Lease to be
observed and performed by Tenant shall be applicable to and binding upon
Tenant’s respective heirs, personal representatives, successors and assigns,
subject, however, to the restrictions as to assignment and subletting by Tenant
as provided herein. All expressed covenants of this Lease shall be deemed to be
covenants running with the land. All terms and provisions of this Lease to be
observed and performed by Landlord shall be applicable to and binding upon
Landlord’s respective heirs, personal representatives, successors and assigns.
32. ATTORNEYS FEES: If either party defaults in the performance of any of the
terms or provisions of this Lease and by reason thereof the other party employs
the services of an attorney to enforce performance of the covenants, or to
perform any service based upon defaults, then in any of said events the
prevailing party shall be entitled to receive from the other party reasonable
attorneys fees and all expenses and costs incurred by the prevailing party
pertaining thereto (including costs and fees relating to any appeal) and in
enforcement of any remedy.
33. PROHIBITION AGAINST RECORDING. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant except that Tenant shall
be permitted to record a Memorandum of Lease in the form attached as Schedule B
hereto.
34. MISCELLANEOUS: The terms Landlord and Tenant as herein contained shall
include singular and/or plural, masculine, feminine and/or neuter, heirs,
successors, personal representatives and/or assigns wherever the context so
requires or admits. The “Landlord” shall be the owner of the Premises from time
to time, and upon any sale of the Premises by the present owner, the new owner
shall upon acceptance of a deed of conveyance become bound and liable as
Landlord under all of the terms and provisions hereunder, (including any
obligation to return the Security Deposit) and the former owner shall
automatically be released from all obligations to the Tenant hereunder. The
terms and provisions of this Lease are expressed in the total language of this
Lease and the paragraph headings are solely for the convenience of the reader
and are not intended to be all inclusive and shall not be deemed to limit or
expand any of the provisions of this Lease. Any formally executed addendum or
rider to or modification of this Lease shall be expressly deemed incorporated by
reference herein unless a contrary intention is clearly stated therein. All
exhibits and riders attached to this Lease are hereby incorporated in and made a
part hereof. Nothing in this Lease shall be deemed to create a partnership or
joint venture between Landlord and Tenant, the parties intending their
relationship hereunder to be solely that of Landlord and Tenant. Fax signatures
hereto shall be as valid and binding as an original; provided however, that
without limiting the foregoing, upon the request of either party hereto,
original signatures shall be provided. If requested by Tenant, Landlord shall
use good faith commercially reasonable efforts to cooperate with Tenant (at no
cost to Landlord) in Tenant’s application for economic incentives relating to
this Lease from any governmental or quasi-governmental authority.

 

30



--------------------------------------------------------------------------------



 



35. BROKERAGE: Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker or finder other than Jones Lang LaSalle Brokerage, Inc., CBRE,
The Katsikos Group and Easton & Associates (collectively the “Disclosed
Brokers”), in connection with the negotiation of this Lease, and no brokers,
persons, or entities other than the Disclosed Brokers are entitled to any
commission or finder’s fee in connection with the negotiation of this Lease.
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys’ fees or
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings, actions or
agreements of the indemnifying party. Landlord shall pay all commissions due to
the Disclosed Brokers pursuant to a separate agreement.
36. RADON GAS: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON TESTING MAY BE OBTAINED FROM YOU COUNTY PUBLIC HEALTH UNIT.
[NOTE: THIS PARAGRAPH IS PROVIDED FOR INFORMATION PURPOSES PURSUANT TO SECTION
404.056(8), FLORIDA STATUTES (1988).]
37. TRIPLE NET LEASE: Landlord and Tenant acknowledge and agree that this Lease
is a triple net lease. In this regard, Tenant shall be responsible and shall pay
any and all costs, expenses, fees, assessments and charges of any nature or kind
whatsoever relating to the Premises or Tenant’s use and occupation of the
Premises throughout the Term from and after the Commencement Date except as
otherwise set forth in this Lease.
38. CONDITION PRECEDENT. Tenant acknowledges and agrees that Landlord is not yet
the fee simple owner of the Premises and is under contract to purchase the
Premises pursuant to the terms of that certain Contract For Purchase and Sale of
Real Property dated November 2, 2010, as amended (the “Purchase Contract”). As a
result, it shall be a condition precedent to Landlord’s and Tenant’s obligations
hereunder that Landlord actually close upon title to the Premises under the
Purchase Contract (the “Closing”). In the event that Landlord does not effect a
Closing under the Purchase Contract, as the same may be amended or extended, for
any reason whatsoever, then this Lease shall automatically terminate, whereupon
both parties shall be released from all further obligations hereunder. Landlord
shall immediately notify Tenant in writing whether the Closing has occurred or
has not occurred. In the event that the Closing occurs and Landlord notifies
Tenant in writing of such fact, the date of such notice from Landlord to Tenant
shall be defined as the “Delivery Date” under this Lease. Notwithstanding
anything to the contrary contained in this Section 38, in the event that the
Closing has not occurred by January 31, 2011, this Lease shall automatically
terminate, whereupon both parties shall be released from all further obligations
hereunder.

 

31



--------------------------------------------------------------------------------



 



39. LANDLORD’S LIABILITY: Tenant acknowledges that Landlord shall have the right
to transfer all or any portion of its interest in the Project and to assign this
Lease to the transferee. Tenant agrees that in the event of such a transfer
Landlord shall automatically be released from all liability under this Lease
related to all matters following the date of such transfer; and Tenant hereby
agrees to look solely to Landlord’s transferee for the performance of all
prospective obligations of Landlord hereunder after the date of the transfer.
Upon such a transfer, Landlord shall, at its option, return Tenant’s Security
Deposit to Tenant or transfer Tenant’s Security Deposit to Landlord’s transferee
and, in either event, Landlord shall have no further liability to Tenant for the
return of its Security Deposit. Subject to the rights of any lender holding a
mortgage or deed of trust encumbering all or part of the Building, Tenant agrees
to look solely to Landlord’s equity interest in the Building (including rents,
proceeds from the sale of any interest therein, insurance proceeds and
condemnation proceeds) for the collection of any judgment requiring the payment
of money by Landlord arising out of (a) Landlord’s failure to perform its
obligations under this Lease or (b) the negligence or willful misconduct of
Landlord, its partners, employees and agents. No other property or assets of
Landlord shall be subject to levy, execution or other enforcement procedure for
the satisfaction of any judgment or writ obtained by Tenant against Landlord. No
partner, employee or agent of Landlord shall be personally liable for the
performance of Landlord’s obligations hereunder or be named as a party in any
lawsuit arising out of or related to, directly or indirectly, this Lease and the
obligations of Landlord hereunder. The obligations under this Lease do not
constitute personal obligations of the individual partners of Landlord, if any,
and Tenant shall not seek recourse against the individual partners of Landlord
or their assets.
40. ESTOPPEL CERTIFICATE.
A. Tenant shall from time to time upon not less than ten (10) business days
prior written notice from Landlord execute, acknowledge and deliver to Landlord
a statement in writing certifying the following: (a) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect) (b) the date to which the Base Rent and other charges are paid
in advance and the amounts so payable, (c) that there are not, to Tenant’s
knowledge, any uncured defaults or unfulfilled obligations on the part of
Landlord, or specifying such defaults or unfulfilled obligations, if any are
claimed, (d) that all tenant improvements to be constructed by Landlord, if any,
have been completed in accordance with Landlord’s obligations (e) that Tenant
has taken possession of the Premises and (f) such other information as Landlord
may reasonably request. Any such statement may be conclusively relied upon by
any prospective purchaser or encumbrancer of the Building or the Project.
B. The failure of Tenant to deliver such statement within such time shall be
conclusive upon Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (b) there are no uncured
defaults in Landlord’s performance, (c) not more than one month’s Base Rent has
been paid in advance, (d) all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord’s obligations and
(e) Tenant has taken possession of the Premises.
C. Landlord shall from time to time upon not less than ten (10) business days
prior written notice from Tenant execute, acknowledge and deliver to Tenant an
estoppel statement in the form attached as Exhibit C hereto. Any such statement
may be conclusively relied upon by any prospective purchaser or lender of
Tenant.

 

32



--------------------------------------------------------------------------------



 



D. The failure of Landlord to deliver such statement within such time shall be
conclusive upon Landlord that (a) this Lease is in full force and effect,
without modification except as may be represented by Tenant, (b) there are no
uncured defaults in Tenant’s performance, (c) all tenant improvements to be
constructed by Tenant have been completed in accordance with Tenant’s
obligations and (e) Tenant has taken possession of the Premises.
41. TENANT IMPROVEMENTS. Except as expressly set forth in the Work Letter
attached as Exhibit B hereto and made a part hereof, it is specifically
understood and agreed that Landlord has no obligation and has made no promises
to alter, remodel, improve, renovate, repair or decorate the Premises, the
Project, or any part thereof, or to provide any allowance for such purposes, and
that no representations respecting the condition of the Premises or the Project
have been made by Landlord to Tenant except as otherwise expressly set forth in
this Lease.
42. ENTIRE AGREEMENT: This Lease contains the entire agreement between the
parties hereto and all previous negotiations leading thereto, and the Lease may
be modified only by an agreement in writing signed and sealed by Landlord and
Tenant. No surrender of the Premises shall be valid unless accepted by Landlord
in writing (other than surrender of the Premises on the Expiration Date). Tenant
acknowledges and agrees that Tenant has not relied upon any statement,
representation, prior written or prior or contemporaneous oral promises,
agreements or warranties except such as are expressed herein.
43. ACCESS. Tenant shall be allowed access to and use of the Premises 24 hours
per day, 7 days per week.
44. TENANT’S REMEDIES FOR LANDLORD DEFAULT. Other than with respect to
Landlord’s obligations to comply with those certain specified time frames under
Section 2 of this Lease and under the Work Letter attached hereto as Exhibit B,
Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice by Tenant to Landlord and to the holder of any mortgage or deed of trust
encumbering the Premises or the Project whose name and address shall have
theretofore been furnished to Tenant in writing, specifying wherein Landlord has
failed to perform such obligation; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
its cure, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion.
Notwithstanding the foregoing, if Landlord’s obligation relates to a repair or
maintenance obligation under this Lease, and the nature of the repair or
maintenance is such that failure to make such repair or maintenance immediately
would be life threatening or where there is imminent danger to Tenant’s property
or there is a possibility that a failure to take immediate action could cause a
material disruption in Tenant’s normal and customary business activities
(“Emergency Repair”) then Tenant shall notify Landlord by telephone of the need
to make such Emergency Repair and if Tenant is unable to contact Landlord or
Landlord is not able to take immediate action, then Tenant shall have the right
to make such repairs or maintenance. If the repair or maintenance made by Tenant
is of the type that Landlord is not permitted to pass through the cost of the
same to the Tenant in accordance with the terms of Section 12A. of this Lease,
Landlord shall, within fifteen (15) days following receipt of Tenant’s request
for reimbursement (accompanied by bills or receipts evidencing such costs),
reimburse Tenant for its cost to make such repair or maintenance, and Tenant
shall have the right to deduct such amounts from its rental obligations
hereunder if Landlord fails to so reimburse Tenant within said time period.

 

33



--------------------------------------------------------------------------------



 



Furthermore, if Landlord fails to make repairs or maintenance that Landlord is
obligated to make in accordance with the terms of this Lease after the
expiration of the applicable notice and cure period and subject to Force Majeure
(but any delay due to a Force Majeure Event shall be taken into account for only
up to forty five (45) days), and Tenant, using a commercially reasonable
standard for conduct, determines that the failure to make such repairs or
maintenance substantially interferes with its ability to conduct business from
the Premises, then Tenant shall receive an equitable abatement of Rent on a per
diem basis based upon the portion or all of the Premises that is unusable by
Tenant for the number of days in the period commencing with the day that
Landlord’s notice and cure periods have expired until such time as the repairs
or maintenance are made and Tenant can conduct its business in the entire
Premises. Tenant shall have the right to make such repairs or maintenance if
Landlord is not taking action or proceeding with due diligence to complete same.
If the repair or maintenance made by Tenant is of the type that Landlord is not
permitted to pass through the cost of the same to Tenant in accordance with the
terms of Section 12A. of this Lease, Landlord shall, within fifteen (15) days
following receipt of Tenant’s request for reimbursement (accompanied by bills or
receipts evidencing such costs), reimburse Tenant for its cost to make such
repair or maintenance. In the event that Tenant obtains a final non-appealable
judgment against Landlord because Landlord has failed to reimburse Tenant for
its costs to make repairs or maintenance in accordance with this Section 44,
Tenant shall be permitted to deduct the amount of said judgment from the Rent
coming due under this Lease.
In no event shall Tenant have the right to terminate this Lease as a result of
Landlord’s default, and Tenant’s remedies shall be limited to damages and/or an
injunction or as otherwise provided in this Section. Tenant hereby waives its
right to recover consequential damages (including, but not limited to, lost
profits) or punitive damages arising out of a Landlord default. This Lease and
the obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of a Force Majeure
Event, and the time for Landlord’s performance shall be extended for the period
of any such delay. Any claim, demand, right or defense by Tenant that arises out
of this Lease or the negotiations which preceded this Lease (other than a claim
arising out of Landlord’s introduction of any Hazardous Materials on or about
the Premises or out of the Disclosed Environmental Matter) shall be barred
unless Tenant commences an action thereon, or interposes a defense by reason
thereof, within one (1) year after the date that Tenant becomes aware (or
reasonably should have become aware) of the inaction, omission, event or action
that gave rise to such claim, demand, right or defense. Any claim, demand, right
or defense by Landlord that arises out of this Lease or the negotiations which
preceded this Lease, other than a claim related to a Tenant’s Release, shall be
barred unless Landlord commences an action thereon, or interposes a defense by
reason thereof, within one (1) year after the date that Landlord becomes aware
(or reasonably should have become aware) of the inaction, omission, event or
action that gave rise to such claim, demand, right or defense.
45. PARKING. Parking areas shall be provided at no additional cost to Tenant.
During the Term of the Lease, Tenant shall be entitled to 252 non-reserved
parking spaces (the “Parking Spaces”) in the parking area identified on
Exhibit A-2 (the “Parking Area”)

 

34



--------------------------------------------------------------------------------



 



46. COMMON AREAS. At all times during the Term, and subject to Landlord’s right
to pass through such costs and expenses as an Operating Expense in accordance
with Section 4.B. of this Lease, Landlord will maintain the Project, including
the Common Areas and all mechanical and lighting equipment and drainage
facilities thereon, in first class order, condition and repair and in compliance
with all Applicable Laws and will keep the Common Areas clean and free from
rubbish, and cause the Common Areas to be well lit during at least such hours as
Tenant is operating its business. Landlord will maintain and repaint any
directional signs, markers and parking space lines as often as necessary.
Landlord shall use reasonable efforts minimize disruption to Tenant’s operations
in the Premises during the performance of maintenance to the Common Areas.
Landlord will not cause or permit any material change in size, location or
configuration of the curb cuts (points of access), driveways or service drives
shown on Exhibit A-1 nor construct any obstructions which will have an adverse
affect on access to the Premises or the Common Areas unless required to do so by
Applicable Laws.
47. LANDLORD’S REPRESENTATIONS AND WARRANTIES.
(a) Landlord is the sole fee simple owner of the Land, the Building and the
Project and none of the matters of record prohibits the operation of Tenant’s
Permitted Use of the Premises.
(b) Notwithstanding anything to the contrary set forth in this Lease, in
undertaking its maintenance and repair and service obligations and rights of
entry and alteration and other rights hereunder by Landlord and/or others,
Landlord shall make reasonable efforts not to unreasonably interfere with the
conduct of Tenant’s business, access to the Premises or any parking rights of
Tenant hereunder, and in the undertaking and exercise of such obligations and
rights, Tenant’s parking and access to and use of the Premises shall not be
materially decreased or diminished or unreasonably interfered with.
(c) Landlord represents, warrants and covenants that it is now in a solvent
condition and that no bankruptcy or insolvency proceedings are pending or
contemplated by or against Landlord. Each of the persons executing this Lease on
behalf of Landlord represents and warrants that Landlord is duly organized and
existing, is qualified to do business in the state in which the Premises is
located, has full right and authority to enter into this Lease, that the persons
signing on behalf of Landlord are authorized to do so and that the terms,
conditions and covenants in this Lease are enforceable against Landlord.
(d) As of the date of this Lease, Landlord is not a party to any agreement or
litigation which could adversely affect the ability of Landlord to perform its
obligations under this Lease or which would constitute a default on the part of
Landlord under this Lease.
48. TENANT’S REPRESENTATIONS AND WARRANTIES
Tenant represents, warrants and covenants that it is now in a solvent condition
and that no bankruptcy or insolvency proceedings are pending or contemplated by
or against Tenant. Each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant is duly organized and existing, is qualified
to do business in the state in which the Premises is located, has full right and
authority to enter into this Lease, that the persons signing on behalf of Tenant
are authorized to do so and that the terms, conditions and covenants in this
Lease are enforceable against Tenant.

 

35



--------------------------------------------------------------------------------



 



49. LEASE OF PERSONAL PROPERTY. During the Term of this Lease, Tenant shall be
entitled to use the fixtures, trade fixtures, equipment, machinery, furnishings,
appliances, and items of personal property owned by Landlord and located in the
Premises as the same will be identified in a list to created by Landlord and
Tenant (the “FF&E”) at no additional cost or expense. Landlord makes no
representation or warranty about the quality and/or condition of the FF&E and
Tenant shall be solely responsible for maintaining, repairing and replacing the
FF&E during the Term of this Lease. Tenant agrees to surrender to Landlord, at
the end of the Term of this Lease and/or upon any cancellation or early
termination of this Lease, the FF&E in as good condition as the FF&E was in at
the beginning of the Term of this Lease, ordinary wear, tear and casualty
excepted and otherwise in accordance with the terms of Section 25 of this Lease.
The parties acknowledge and agree that the Tenant’s Property is excepted from
the provisions of this Section, and that Tenant shall have the right to remove
the Tenant’s Property from the Premises at the end of the Term and/or upon the
cancellation or early termination of this Lease.
50. NON-RECOURSE. Notwithstanding anything to the contrary in this Lease, in the
event of any controversy or claim arising out of or relating to this Lease, the
breach hereof, or the transactions contemplated hereby, Landlord acknowledges
and agrees that it shall look solely to the assets of Tenant and shall have no
recourse against any other party, including, without limitation, any partner,
officer, principal, director, employee, agent or affiliate of Tenant or its
affiliates or any shareholder, partner, officer, principal, director, employee,
agent or affiliate of any of the foregoing.
51. SIGNAGE. Tenant shall have the right to install signs on all sides of the
exterior walls of the Premises and on all exterior doors, including dock doors,
to the Premises and on any monument sign that may be constructed by Landlord at
the Premises or the Project, in compliance with Applicable Laws and with
Landlord’s prior written approval with respect to location, design, installation
method and aesthetics (which approval may be withheld by Landlord in its
reasonable discretion). Prior to Tenant’s commencing installation of any signs,
Tenant shall deliver to Landlord proof reasonably satisfactory to the Landlord
from the applicable zoning authority that the signage complies with all
Applicable Laws. Tenant also acknowledges that Landlord may permit other tenants
of the Project to install signs and logos elsewhere within the Project. Tenant’s
right to install signage is personal to Tenant and may not be assigned by
Tenant. Upon the expiration or earlier termination of this Lease, Tenant shall,
with the supervision of Landlord’s approved contractor, promptly remove any
signage installed by Tenant and repair all damage to the Building caused
thereby.

 

36



--------------------------------------------------------------------------------



 



52. OPTIONS TO RENEW.
A. Provided no default exists and Tenant or a Permitted Transferee (as
hereinafter defined) is occupying the entire Premises at the time of such
election, Tenant or a Permitted Transferee may renew this Lease for an
additional period of five (5) years (the “First Extension Term”) on the same
terms provided in this Lease (except as set forth below), by delivering written
notice (the “Renewal Notice”) of the exercise thereof to Landlord at least
twelve (12) months prior to the Expiration Date of this Lease. Upon Tenant’s or
a Permitted Transferee’s timely notice of the exercise of the option to renew
for the First Extension Term, the Lease shall be extended on the same terms
provided in this Lease, except as follows:

  (a)  
The Base Rent payable during such First Extension Term shall be the Fair Market
Rental Rate (as hereinafter defined), for buildings comparable to the Project in
Miami-Dade County, Florida, at the commencement of such First Extension Term,
for space of equivalent quality, size, utility and location, with the length of
the First Extension Term, concessions, allowances, brokers’ fees and the credit
standing of Tenant or the Permitted Transferee to be taken into account; and

  (b)  
Landlord shall lease to Tenant or the Permitted Transferee the Premises in their
then current condition, and Landlord shall not provide to Tenant or the
Permitted Transferee any allowances (e.g., moving allowance, construction
allowance, tenant improvements allowance and the like) or other tenant
inducements.

For purposes of this Section 52, the Fair Market Rental Rate (the “FMRR”) shall
mean the rent, as of the date in question, which a landlord, willing but not
obligated to lease, would accept for the Premises, and which a tenant, willing
but not obligated to rent, would pay therefor in an arms-length transaction.
Landlord shall deliver written notice (the “Landlord Notice”) to Tenant or the
Permitted Transferee, within thirty (30) days after Landlord’s receipt of a
timely Renewal Notice, which sets forth the FMRR as determined by Landlord to be
payable during the applicable Extension Term after consideration of the factors
set forth above. Tenant or the Permitted Transferee shall have the right, within
thirty (30) days following the date of the Landlord Notice, to deliver written
notice that it accepts Landlord’s determination of the FMRR, or that it
disagrees with Landlord’s determination of the FMRR. Thereafter, if the parties
are unable to agree as to the FMRR by the date that is sixty (60) days following
the Renewal Notice, either party may give written notice that it is designating
an appraiser (the “First Appraiser”) to determine the FMRR. Within fifteen
(15) days after the service of such notice, the other party shall give written
notice to the party giving the first notice, which notice shall designate the
second appraiser (the “Second Appraiser”). If the Second Appraiser is not so
designated by the time above specified, then the party designating the First
Appraiser may request appointment of the Second Appraiser by the president of
the Miami Chapter of the American Institute of Real Estate Appraisers (the
“Appraisal President”). The First and Second Appraisers so designated or
appointed shall meet within ten (10) days after the Second Appraiser is
appointed; and if within thirty (30) days after the Second Appraiser is
appointed, the First and Second Appraisers do not agree upon the FMRR, they
shall then (i) each report to Landlord and Tenant or the Permitted Transferee
their respective determinations of the FMRR, and (ii) appoint a Third Appraiser
(the “Third Appraiser”). If the First Appraiser and Second Appraiser are unable
to agree upon the Third Appraiser within ten (10) days, the parties shall
request that such appointment be made by the Appraisal President. In the event
of the failure, refusal or inability of any appraiser to act, a new appraiser
shall be appointed in his stead, which appointment shall be made in the same
manner as herein before provided for the appointment of such appraiser so
failing, refusing or being unable to act. Within thirty (30) days after his
appointment, the Third Appraiser shall select either the determination of the
First Appraiser or the determination of the Second Appraiser as the FMRR, and
such determination shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the appraiser appointed by such party, and the fees
and expenses of the Third Appraiser, and all other expenses, if any, shall be
borne by the party whose determination of FMRR was not selected by the Third
Appraiser. Any appraiser designated to serve as above provided shall be
disinterested, shall be a member of the American Institute of Real Estate
Appraisers, and shall be familiar with commercial property values in Miami-Dade
County.

 

37



--------------------------------------------------------------------------------



 



For purposes of this Section 52, the term “Permitted Transferee” shall mean any
Affiliate to whom the Lease has been assigned pursuant to the terms of
Section 15 of the Lease.
Tenant’s or the Permitted Transferee’s right to extend the term of this Lease
for the First Extension Term shall terminate if (i) this Lease or Tenant’s or
the Permitted Transferee’s right to possession of the Premises is terminated,
(ii) Tenant or the Permitted Transferee, at any time during the Lease Term,
assigns any of its interest in this Lease or sublets any portion of the Premises
(other than to an Affiliate by Tenant in accordance with the terms of Section 15
of the Lease), or (iii) Tenant or the Permitted Transferee fails to timely
exercise its option under this Section 52A. for the First Extension Term, time
being of the essence with respect to Tenant’s or the Permitted Transferee’s
exercise thereof.
B. Provided no default exists and Tenant or a Permitted Transferee is occupying
the entire Premises at the time of such election, Tenant or a Permitted
Transferee may renew this Lease for a second additional period of five (5) years
(the “Second Extension Term”) on the same terms provided in this Lease (except
as set forth below), by delivering written notice (the “Second Renewal Notice”)
of the exercise thereof to Landlord at least twelve (12) months prior to the
expiration of the First Extension Term. Upon Tenant’s or a Permitted
Transferee’s timely notice of the exercise of the option to renew for the Second
Extension Term, the Lease shall be extended on the same terms provided in this
Lease, except as follows:

  (a)  
The Base Rent payable during such Second Extension Term shall be the FMRR for
buildings comparable to the Project in Miami-Dade County, Florida, at the
commencement of such Second Extension Term, for space of equivalent quality,
size, utility and location, with the length of the Second Extension Term,
concessions, allowances, brokers’ fees and the credit standing of Tenant or the
Permitted Transferee to be taken into account; and

  (b)  
Landlord shall lease to Tenant or the Permitted Transferee, the Premises in
their then current condition, and Landlord shall not provide to Tenant or the
Permitted Transferee any allowances (e.g., moving allowance, construction
allowance, tenant improvements allowance and the like) or other tenant
inducements.

Tenant’s or a Permitted Transferee’s right to extend the term of this Lease for
the Second Extension Term shall terminate if (i) this Lease or Tenant’s or the
Permitted Transferee’s right to possession of the Premises is terminated,
(ii) Tenant or the Permitted Transferee, at any time during the First Extension
Term, assigns any of its interest in this Lease or sublets any portion of the
Premises (other than to an Affiliate by Tenant in accordance with the terms of
Section 15 of the Lease), or (iii) Tenant or the Permitted Transferee fails to
timely exercise its option under this Section 52.B for the Second Extension
Term, time being of the essence with respect to Tenant’s or the Permitted
Transferee’s exercise thereof.

 

38



--------------------------------------------------------------------------------



 



53. ROOF-TOP USAGE RIGHTS. At Tenant’s sole cost and expense, Tenant shall have
the right (“Rooftop Rights”) to install, maintain and repair no more than two
(2) antennas, satellite dishes or similar communications equipment (but not cell
phone towers) (the “Antenna”) on the roof of one of the Buildings and such
cabling, conduit and other ancillary equipment as are reasonably necessary to
operate the Antenna (the “Ancillary Equipment”), all as such Antenna and
Ancillary Equipment shall be approved in writing by Landlord, in Landlord’s sole
and absolute discretion, provided that such Antenna and Ancillary Equipment
shall be for the sole use of the Tenant in the conduct of its business and
further that such Antenna and Ancillary Equipment shall be reasonably consistent
with the needs of Tenant’s business operations at the Premises. The Antenna and
the Ancillary Equipment are hereinafter sometimes collectively referred to as
the “Equipment” and are under and subject to the following conditions:
(a) Tenant shall comply with all applicable laws and requirements and shall
obtain, and deliver to Landlord written evidence of, any approval(s) required
under any recorded covenants or restrictions applicable to the Building.
(b) Tenant shall obtain Landlord’s prior approval of the location of the
Equipment on the roof of the Building and of the specifications for the
Equipment. Tenant acknowledges that Landlord’s approval of the location of the
Equipment will take aesthetics into account. Tenant agrees to pay all costs to
erect a parapet wall or other visual screen that Landlord, in its sole
discretion, may require, so that the Equipment is not visible from the ground.
Tenant agrees to follow Landlord’s roofing contractor’s recommendations and
requirements in connection with the installation of the Equipment on the roof of
the Building. Tenant shall pay all reasonable costs incurred by Landlord in
connection with the Equipment including without limitation all commercially
reasonable architectural, engineering, contractors’, consultants and legal fees.
(c) Tenant shall: (i) deliver to Landlord the plans, specifications and
necessary permits, together with certificates evidencing that Tenant’s
contractors and subcontractors have adequate insurance coverage naming Landlord
and Landlord’s agent as additional insureds, at least ten (10) days prior to the
commencement of the installation of the Equipment; (ii) confirm to Landlord that
such installation of the Equipment shall not impair the structural strength of
the Building or any other improvements or reduce the value of the Project or
affect any utility lines, communication lines, equipment or facilities in the
Building serving any tenant other than Tenant; (iii) comply with Section 12 of
the Lease; (iv) confirm to Landlord that the occupants of the Building and of
any adjoining property shall not be disturbed by the installation and operation
of the Equipment; and (v) remove or relocate the Equipment from the roof of the
Building at Tenant’s sole cost and expense so that Landlord may effectuate any
repairs, maintenance or replacement of the roof that Landlord’s property manager
deems necessary in its sole discretion.
(d) Landlord and Tenant shall each use good faith efforts to schedule a time and
date for the installation of the Equipment that is mutually satisfactory and
convenient. At least three (3) business days prior to installation, Tenant shall
notify Landlord of the date and time of the installation. Landlord or Landlord’s
agent shall have the right to be present during the installation.

 

39



--------------------------------------------------------------------------------



 



(e) Tenant shall maintain the Equipment in a safe, good and orderly condition.
The installation, maintenance, repair and removal of the Equipment shall be
performed at Tenant’s sole expense in a manner which will not impair the
integrity of, damage or adversely affect the warranty applicable to, the roof or
any other portion of the Building.
(f) No later than the expiration or sooner termination of the Term, at Tenant’s
sole expense, Tenant shall remove the Equipment and repair any resulting damage.
(g) Tenant’s indemnification of Landlord pursuant to Section 16C of this Lease
also applies to the Equipment and Tenant’s use of any portion of the Building
therefor. Without limiting the foregoing, Tenant shall solely be responsible for
any damages or injury caused by or in any way relating to the Equipment,
including, but not limited to, damage or injury caused by reason of the
Equipment collapsing or being blown from the roof or any other portion of the
Building.
(h) Tenant acknowledges that at the time this Lease is executed, Landlord may
have leased space on the roof of the Building and may hereafter lease additional
space on the roof of the Building to other tenants for uses including, without
limitation, the installation, maintenance and operation of equipment and
facilities, and that such tenants may from time to time replace, add to and/or
upgrade such equipment and facilities. The Equipment shall be installed,
utilized and maintained in a manner so as not to cause interference with any
other tenants of the Building or the Project, including, without limitation,
other tenants on the roof of the Building existing on or prior to the
Commencement Date (“Pre-Existing Tenants”), or their equipment or facilities,
including, without limitation, any equipment or facilities of such Pre-Existing
Tenants, nor cause damage to the equipment or facilities of such other
Pre-Existing Tenants. In the event the Equipment does interfere with any other
Pre-Existing Tenants or user of the Building or the Project, or their equipment
or facilities, including, without limitation, any equipment or facilities of
such tenant or user of the Building or the Project, as same may be replaced,
added to or upgraded (to the extent permitted by applicable law), Tenant shall
have three (3) business days after receipt of written notice of such
interference in which to take all steps necessary to correct and eliminate such
interference at its sole cost and expense, except in the event of an emergency
in which event Tenant shall have only twenty-four (24) hours following receipt
of notice, including, without limitation, telephonic notice of such
interference, to eliminate such interference. Should such interference not be
eliminated, in Landlord’s sole discretion, within such three (3) business day
(or twenty-four (24) hour, as applicable) period (the “Interference Grace
Period”), then Tenant shall cease operations of the Equipment, except for
intermittent testing periods. If Tenant cannot eliminate such interference
within thirty (30) days following the Interference Grace Period, Landlord shall
have the right to terminate the Rooftop Rights, without an abatement or
reduction in Rent effective on the date Landlord gives Tenant written notice of
its election to terminate the Rooftop Rights. Nothing contained herein shall be
construed as limiting Landlord from pursuing any cause of action against Tenant
on account of such breach.

 

40



--------------------------------------------------------------------------------



 



(i) Tenant acknowledges that Landlord has not and does not hereby make any
representations or warranties whatsoever to Tenant regarding the potential
interference with the Equipment emanating from the equipment or facilities of
Landlord or any other tenants or owners of the Building or other buildings,
whether owned by Landlord or not, in the vicinity of the Building and that
Landlord shall have no responsibility whatsoever to Tenant with respect to any
present or future, actual or potential interference from any such other
equipment or facilities located on the Building or any other such building in
the vicinity of the Building.
(j) Tenant’s Equipment shall provide microwave/radio/cellular telecommunication
service (“Telecommunication Service”) for Tenant’s use only. Without limiting
the foregoing, Tenant shall have no right to use the Equipment as a conduit for
providing Telecommunication Service to others, including, without limitation,
tenants or users of the Building, the Project, or anywhere else, except with the
prior written consent of the Landlord, which consent shall be in the sole
discretion of the Landlord.
(k) Landlord shall have the right at any time to require Tenant to move all or
any part of the Equipment to any other space in the roof of the Building (but
Tenant shall not be responsible for any costs to erect a parapet wall or other
visual screen that Landlord may require for the new location). If Landlord
elects to have Tenant relocate all or any part of the Equipment, Landlord shall
give Tenant written notice at least ten (10) days prior to the move date.
54. FORCE MAJEURE EVENT AND TENANT’S OBLIGATIONS. This Lease and the obligations
of Landlord hereunder shall not be affected or impaired because
Tenant is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of a Force Majeure
Event, and the time for Tenant’s performance shall be extended for the period of
any such delay provided, however, that a Force Majeure Event shall be
inapplicable to any payments of money due from Tenant or Landlord under this
Lease.
55. CHANGES TO PROJECT . Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to make changes to the size, shape, location,
legal description, number and extent of the improvements comprising the Project,
to sell portions of the Project or to expand the Project by adding additional
real property or buildings to the Project (hereinafter collectively referred to
as “Changes”). Such Changes may include, but are not limited to, the Common
Areas, security systems, parking control systems, driveways, entrances, parking
spaces, parking areas and landscaped areas. In the event Landlord makes any such
Changes, including without limitation, adding to the Project any additional
building containing rentable area, Landlord may elect to include certain
expenses and/or real property taxes with respect to any such additional building
as Operating Expenses and/or Real Property Taxes (as the case may be), in which
case Tenant’s Pro Rata Share of Operating Expenses with respect to such expenses
and/or real property taxes shall be modified to reflect the rentable area of
such additional building. In connection with the Changes, Landlord may, among
other things, erect scaffolding or other necessary structures at the Project,
limit or eliminate access to portions of the Project, including portions of the
Common Areas, or perform work in the Building or within the Project which work
may create noise, dust or leave debris within the Project. Tenant hereby agrees
that such Changes and Landlord’s actions in connection with such Changes shall
in no way constitute a constructive eviction of Tenant or entitle Tenant to any
abatement of rent. Provided that the Changes do not prohibit access to or the
Permitted Use of the Premises or reduce the amount of the Parking Spaces or
relocate the Parking Area, Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Changes, nor shall Tenant be entitled to
any compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord’s actions in connection with such
Changes.

 

41



--------------------------------------------------------------------------------



 



56. RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE. Landlord and Tenant hereby
acknowledge and agree that, subject to the rights of other current and future
tenants or occupants in the Project, Tenant shall have a right to lease Right of
First Offer Space (the “ROFO”) as set forth more specifically below:
a. As used in this Lease, “ROFO Space” shall mean space in any of the buildings
identified as 7D, 7F, 7G, 7H, 7L, 7M, 7N and 7W on the site plan attached hereto
as Exhibit A-1, as, when and if the same becomes available for lease by the
Landlord.
b. Landlord agrees that prior to entering into a new lease with any prospective
tenant or other occupant it shall provide Tenant with written notice (the “Offer
Notice”) offering the ROFO Space to Tenant, which Offer Notice shall include all
of the terms and conditions under which Landlord is willing to lease the ROFO
Space to Tenant (including without limitation the location and approximate
square footage of the ROFO Space, the Base Rent payable for such ROFO Space and
any additional parking that will be made available with such ROFO Space). Tenant
shall evidence its receipt of the Offer Notice by confirming receipt thereof in
writing to Landlord promptly after Tenant’s receipt of the Offer Notice. The
terms to be included in the Offer Notice shall be determined by Landlord in its
commercially reasonable discretion. Tenant shall have ten (10) business days
from receipt of the Offer Notice to elect, in writing, to lease the ROFO Space,
failing which Tenant shall have no further right to lease such ROFO Space and
Landlord may enter into a lease with a third party for such space or portion
thereof on such terms as shall be determined by Landlord.
c. Notwithstanding anything to the contrary contained herein, if after using
good faith commercially reasonable efforts, Landlord and Tenant have not entered
into an amendment to add the ROFO Space to the Lease within thirty (30) days of
the date that Tenant has elected, pursuant to subsection (b) above, to lease the
ROFO Space, then (i) the Tenant’s right of first offer shall be null and void
and Tenant shall have no further right to lease the ROFO Space, (ii) Tenant
shall execute and deliver to Landlord such document as is reasonably acceptable
to Landlord indicating that the right of first offer is null and void and that
Tenant has no further right to lease the ROFO Space.
d. Tenant shall not be entitled to exercise the ROFO at any time when Tenant is
in default under the Lease and such default has continued beyond any applicable
notice and grace period.
e. Tenant’s ROFO for the ROFO Space in question shall automatically expire at
the time that Landlord sells or ceases to own the applicable ROFO space.

 

42



--------------------------------------------------------------------------------



 



f. Landlord further agrees that if Landlord has made an Offer Notice to Tenant,
and Landlord subsequently determines that it would be willing to offer to the
market a Base Rent in an amount that is lower than the Base Rent for the ROFO
Space that was the subject of such Offer Notice by 15% or more, Landlord will re
offer the ROFO Space to Tenant in accordance with the terms of section 56b.
above.
57. RIGHT OF FIRST OFFER TO PURCHASE THE PREMISES. Landlord and Tenant hereby
acknowledge and agree that provided that: (i) no Event of Default by Tenant
exists under this Lease, (ii) Tenant has not assigned this Lease or sublet all
or part of the Premises (except as permitted under the terms of the Lease), or
(iii) Tenant is not holding over in the Premises, Tenant shall have a one time
right to purchase the Premises from the Landlord as set forth more specifically
below:
a. Landlord agrees that prior to offering the Premises for sale to any
prospective purchaser, Landlord shall provide Tenant with written notice (the
“Sale Offer Notice”) offering the Premises to Purchaser, which Sale Offer Notice
shall include all of the terms and conditions under which Landlord is willing to
sell the Premises to Tenant. Tenant shall evidence its receipt of the Sale Offer
Notice by confirming receipt thereof in writing to Landlord promptly after
Tenant’s receipt of the Sale Offer Notice. The terms to be included in the Sale
Offer Notice shall be determined by Landlord in its commercially reasonable
discretion and shall include a release or a partial release of the Premises from
any mortgage encumbering the Premises. Tenant shall have ten (10) business days
from receipt of the Sale Offer Notice to elect, in writing, to purchase the
Premises in accordance with the terms of the Sale Offer Notice, failing which
Tenant shall have no further right to purchase the Premises and Landlord may
sell the Premises or any portion thereof to a third party on such terms as shall
be determined by Landlord.
b. Notwithstanding anything to the contrary contained herein, if after using
good faith commercially reasonable efforts, Landlord and Tenant have not entered
into a purchase and sale agreement for the Premises within thirty (30) days of
the date that Tenant has elected, pursuant to subsection (a) above, to purchase
the Premises in accordance with the terms of the Sale Offer Notice, then (i) the
Tenant’s right of first offer to purchase the Premises shall be null and void
and Tenant shall have no further right to purchase the Premises, (ii) Tenant
shall execute and deliver to Landlord such document as is reasonably acceptable
to Landlord indicating that the right of first offer is null and void and that
Tenant has no further right to purchase the Premises.
c. Tenant’s right of first offer to purchase the Premises as set forth in this
Section 56 (the “Offer Right”) is personal to Tenant and may not be assigned by
Tenant in connection with an assignment of this Lease or otherwise. The Offer
Right may not be exercised by anyone other than Tenant. Any attempted assignment
of the Offer Right shall be of no effect and the Offer Right shall become
forever null and void as of the date of the purported assignment.
Tenant expressly acknowledges and agrees that the Offer Right shall not apply in
the event of any of the following:

  (i)  
The sale of the Premises to an affiliate of Landlord or to a government entity;

 

43



--------------------------------------------------------------------------------



 



  (ii)  
The sale of the Premises in connection with a sale of all or substantially all
of Landlord’s assets or shares (or interests);

  (iii)  
The entering into of any management agreement or any similar agreement which
transfers control of the Project by Landlord;

  (iv)  
The entering into by Landlord of any ground lease, mortgage, or trust deed upon
all or any portion of the Project, any advances made thereunder and all
renewals, modifications, consolidations, replacements, extensions, and
re-financings thereof;

  (v)  
The entering into a contract by Landlord for the sale of more than one property
wherein the Project is one of such properties; or

  (vi)  
Any transfer of the Project for no material consideration for estate planning or
other similar purposes.

The Offer Right shall be subject and subordinate to any mortgage now, or
hereafter placed, upon the Project or any portion of the Project, and to any
renewals, modifications, consolidations, replacements, extensions, and
re-financings thereof. Tenant agrees to use good faith and commercially
reasonable efforts to execute and acknowledge any such SNDA as Landlord
reasonably requests (provided same is in form and substance reasonably
acceptable to Tenant) within ten (10) business days after Landlord’s delivery of
the same to Tenant. Tenant’s failure to execute the SNDA within ten
(10) business days after written demand shall constitute an Event of Default by
Tenant hereunder.
[SIGNATURE PAGE FOLLOWS]

 

44



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed, sealed and delivered this
Lease in several counterparts each of which shall be deemed an original, but all
constituting a single agreement, at Miami-Dade County, Florida, as of the day
and year first above written.

                  Witnesses:       LANDLORD:    
 
                        MCP EWE, LLC, a Delaware limited liability company    
 
                [Signature not legible]       /s/ Ed Easton                  
 
               
[Signature not legible]
 
(As to Landlord)
               
 
                        TENANT:    
 
                        HEARTWARE, INC., a Delaware corporation    
 
               
 
      By:   /s/ Douglas E. Godshall    
 
               
 
          Name: Douglas E. Godshall    
[Signature not legible]
 
          Title:   President/CEO     
 
               
[Signature not legible]
 
(As to Tenant)
               

 

45



--------------------------------------------------------------------------------



 



EXHIBIT A
LAND
(see attached pages)

 

46



--------------------------------------------------------------------------------



 



EXHIBIT A-1
SITE PLAN OF THE PROJECT
(see attached page)

 

47



--------------------------------------------------------------------------------



 



EXHIBIT A-2
PARKING AREA

 

48



--------------------------------------------------------------------------------



 



EXHIBIT B
WORK LETTER
(a) Tender of Possession. Landlord shall deliver the Premises to Tenant in their
existing “as is” condition pursuant to the terms set forth in Section 2 of the
Lease.
(b) Tenant Improvements. Tenant shall have the right to make certain tenant
improvements to the Premises (as generally described on Exhibit B-1 hereto),
including the right to construct a fence (the “Fence”) around the perimeter of
the Premises (the “Tenant Improvements”). Tenant shall cause Tenant’s architect,
Operations Concepts, Inc. (the “Tenant’s Architect”), to prepare a space plan
(which shall include the design and location of the Fence) with respect to the
Premises (the “Space Plan”). Tenant shall submit the Space Plan to Landlord for
its written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall either approve or deny the Space Plan
within ten (10) business days of Tenant’s submittal. The failure of Landlord to
respond within such ten (10) business day period shall be deemed non-approval,
however, the failure of Landlord to respond within ten (10) business days after
a second request by Tenant after the expiration of the first ten (10) business
day period shall be deemed approval. Within ten (10) business days of receipt of
any proposed changes from the Landlord, Tenant will prepare revisions as
appropriate and submit the revised Space Plan to Landlord, which will be deemed
approved and final ten (10) days after delivery to Landlord unless Landlord
provides Tenant additional written objections thereto within such 10-day period.
The parties shall continue this process in good faith until the Space Plan is
finally approved. Upon approval of the Space Plan, Tenant shall cause Operations
Concepts Inc. (the “Tenant’s Engineer”) to prepare detailed plans and
specifications for the Tenant Improvements in accordance with the approved Space
Plan which shall be in sufficient detail to enable Tenant to obtain a building
permit for the construction of the Tenant Improvements (the “Plans”). Tenant
shall submit the Plans to the Landlord for its review and written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall either approve or deny the Plans within ten (10) business days of
Tenant’s submittal, provided however, that in the event that Landlord is
required, in Landlord’s commercially reasonable discretion, to retain
professionals to review the Plans, Landlord shall have an additional ten
(10) business day period to retain such professionals for the review of the
Plans, so long as Landlord is diligently proceeding with such review and
provided that Landlord has notified Tenant, within ten (10) business days after
Tenant’s submittal, of the reason that Landlord requires the professional
review. The failure of Landlord to respond within such ten (10) business day
period (as the same may be extended for an additional ten (10) business days in
accordance with the preceding sentence) shall be deemed non-approval. Within ten
(10) business days of Tenant’s receipt of any proposed changes by Landlord,
which shall be reasonable in nature and stated in sufficient detail so as to
allow the necessary modifications by Tenant, Tenant will prepare revisions as
appropriate and submit the revised Plans to Landlord, and Landlord shall either
approve or deny the Plans within five (5) business days of Tenant’s submittal.
Any proposed changes by Landlord shall be reasonable in nature and stated in
sufficient detail so as to allow the necessary modifications by Tenant. Upon
Tenant’s receipt of the Plans as modified by Landlord, Tenant shall have ten
(10) business days within which to return the Plans to Landlord, as modified and
the parties shall continue this process in good faith until the Plans are
finally approved.

 

49



--------------------------------------------------------------------------------



 



Landlord and Tenant acknowledge and agree that each will use good faith
commercially reasonable efforts to cooperate with one another to expedite the
process of approving the Space Plan and the Plans in accordance with the
preceding section. Notwithstanding the same, Tenant acknowledges that Landlord
will not be deemed to be acting unreasonably hereunder in the event that
Landlord disapproves of any Space Plan or Plans submittal because the Space Plan
or Plans as submitted contain improvements that do not comply with Applicable
Laws or covenants affecting the Project, or if Landlord believes, in Landlord’s
commercially reasonable opinion, that the requested improvements will have a
material adverse affect on the Premises, the Building or the Project. Tenant
further acknowledges and agrees that with respect to any improvements that will
be made to the exterior of the Premises (including the Fence), Landlord will be
entitled to consider the location, design, installation method and aesthetics of
any such exterior improvements when considering its approval of such
improvements. If applicable, Landlord shall reasonably cooperate with Tenant (at
no cost to Landlord) to obtain approval for the construction of the Fence from
any architectural control committee applicable to the Project.
Once Landlord approves the Plans, Landlord shall not be permitted to require
changes to the Plans as approved, unless such changes are required by Applicable
Law or by a governmental authority. Upon approval of the Plans, the Tenant shall
construct the Tenant Improvements, at Tenant’s sole expense (subject to the
application of the Tenant Improvement Allowance described below), subject to the
following conditions:
(i) Tenant shall engage a general contractor which has been expressly approved
by Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, for the construction of the Tenant Improvements and the Fence. At least
ten (10) days prior to the commencement of construction of the Tenant
Improvements or the Fence, Tenant shall deliver to Landlord a certificate of
insurance for each of Tenant’s contractors evidencing adequate insurance
coverage naming Landlord and Landlord’s agents as additional insureds.
(ii) In addition to the rights of Landlord and its agents to inspect the
Premises as set forth in Section 22 of the Lease, Landlord and its agent shall
have the right to conduct walk through inspections of the Premises during and
following completion of the Tenant Improvements.

 

50



--------------------------------------------------------------------------------



 



(iii) Tenant shall cause the Tenant Improvements and the Fence to be constructed
in a good and workmanlike manner in accordance with the approved Plans and in
full compliance with all applicable laws and regulations of all governmental
authorities having jurisdiction. Tenant shall submit to Landlord for its review
and written approval, all proposed change orders with respect to the Plans which
(a) affect the structure of the Building or any other improvements; (b) affect
any Building systems, including, without limitation, any utility lines,
communications lines, equipment or facility in the Building serving any tenant
other than Tenant; (c) exceed $25,000.00 individually; and/or (d) exceed
$50,000.00 in the aggregate, and Tenant will not implement any such proposed
change orders unless and until approved by Landlord in writing. Landlord shall
either approve or deny any such changes (which approval or denial shall not be
unreasonably withheld, conditioned or delayed) within ten (10) business days of
Tenant’s request, provided however, that in the event that Landlord is required,
in Landlord’s commercially reasonable discretion, to retain professionals to
review the proposed change orders, Landlord shall have an additional ten
(10) business day period to retain such professionals for the review of the
change orders, so long as Landlord is diligently proceeding with such review and
provided that Landlord has notified Tenant, within ten (10) business days after
Tenant’s submittal, of the reason that Landlord requires the professional
review. The failure of Landlord to respond within such ten (10) business day
period (as the same may be extended for an additional ten (10) business days in
accordance with the preceding sentence) shall be deemed non-approval, however,
the failure of Landlord to respond within ten (10) business days after a second
request by Tenant after the expiration of the first ten (10) business day period
(as the same may be extended for an additional ten (10) business days in
accordance with the preceding sentence) shall be deemed approval. Tenant shall
submit to Landlord copies of all other change orders with respect to the Plans
not requiring Landlord approval as provided in this Sub-section (iv), prior to
implementing any such proposed change orders. Upon completion of construction of
the Tenant Improvements Tenant shall provide to Landlord on CAD disk “as built”
plans and specifications with respect to the Tenant Improvements.
(iv) Tenant shall deliver to Landlord copies of all certificates of occupancy,
permits and licenses required to be issued by any governmental authorities in
connection with the construction of the Tenant Improvements and the Fence.

 

51



--------------------------------------------------------------------------------



 



(v) Subject to the satisfaction of the conditions set forth above, Landlord
shall pay to Tenant’s general contractor and professionals, in monthly progress
payments, on or before the 30th day of the month following receipt of the
Payment Request (as hereinafter defined), the Tenant Improvement Allowance (as
hereinafter defined), based on the Progress Payment Affidavits prepared on AIA
Form G701 submitted to Landlord along with accompanying original releases of
lien from the general contractor and its subcontractors and suppliers, all of
which have been approved by Tenant, Tenant’s Architect and Landlord for payment
on or before the 25th day of each month (the “Payment Request”). Landlord shall
have ten (10) business days from receipt of the Payment Request to review and
approve or recommend adjustments to same (which approval or recommendations
shall not be unreasonably withheld, conditioned or delayed). The failure of
Landlord to respond within the ten (10) business day period shall be deemed
approval. Tenant shall provide any other documentation that Landlord may
reasonably require to substantiate the Payment Request.
The “Tenant Improvement Allowance” shall mean $1,750,000.00. Landlord shall make
the Tenant Improvement Allowance available to Tenant on the Commencement Date of
the Lease.
Landlord and/or its agents, architects, engineers, and other construction
management professionals, shall be paid a construction management/review fee in
the amount of $50,000.00 by Tenant for all of their oversight and review
services in connection with this Lease, which fee shall be paid monthly out of
the Tenant Improvement Allowance. Tenant shall be solely responsible for
overseeing the completion of the Tenant Improvements and the Fence. The Tenant
Improvement Allowance may be used to cover all hard and soft costs incurred in
connection with the construction of the Tenant Improvements including, without
limitation, all fees and costs in connection with the preparation of the Final
Plans (including, without limitation, all revisions thereto), all fees and costs
in connection with the obtaining of required permits and approvals therefor, all
fees and costs in connection with the construction and installation of the
Tenant Improvements, and all construction supervision fees.
(vi) To the extent the cost to complete the Tenant Improvements exceeds the
Tenant Improvement Allowance, Tenant shall be responsible for payment of all
such excess costs and expenses. No portion of the Tenant Improvement Allowance
shall be utilized to purchase furniture or equipment for the Premises or for
Tenant’s moving expenses. In the event there remains any unused portion of the
Tenant Improvement Allowance at the conclusion of the Tenant Improvements, then
Landlord shall retain the same.
(vii) Tenant shall be permitted to have access to the Premises to enable Tenant
to be able to construct the Tenant Improvements and the Fence. Tenant shall be
responsible for the cost of all utilities, air conditioning, elevator, and
security services once the Premises are tendered to Tenant.

 

52



--------------------------------------------------------------------------------



 



(viii) Tenant’s contractor shall comply with Landlord’s reasonable rules and
regulations, applied in a nondiscriminatory fashion, applicable to contractors
performing work within the Building.
(ix) Landlord and Tenant shall each designate a Representative to make binding
decisions on their respective behalf’s in connection with this Work Letter.
Landlord’s Representative shall mean Albert Couto. Tenant’s Representative shall
mean Andres Toledo. Landlord and Tenant shall each have the right to appoint a
successor or substitute Representative by delivering five (5) days prior written
notice to the other party. Landlord and Tenant agree that any request, direction
or communication regarding the Tenant Improvements shall only be valid if
delivered in writing to Tenant’s Representative or Landlord’s Representative as
the case may be.
(c) “Landlord Delay” shall mean the number of days of delay in construction and
completion of the Tenant Improvements by Tenant which is caused by Landlord,
including, without limitation, Landlord’s failure to respond to Tenant within
the time frames set forth in this Work Letter or interference with Tenant’s
completion of the Tenant Improvements.
(d) Tenant shall not be required to provide a payment and performance bond for
the cost of the Tenant Improvements or the Fence.
(e) Tenant shall have the right to use a staging area to be designated by
Landlord in reasonable proximity to the Premises during construction of the
Tenant Improvements and the Fence.

 

53



--------------------------------------------------------------------------------



 



EXHIBIT B-1
DESCRIPTION OF TENANT IMPROVEMENTS
The construction of laboratory, research and medical device manufacturing
facilities together with ISO Class 8 clean room capabilities.

 

54



--------------------------------------------------------------------------------



 



SCHEDULE A
GUARANTY OF LEASE
THIS GUARANTY OF LEASE (the “Guaranty”) is made as of this                     
                     day of                     , 2010, by HEARTWARE
INTERNATIONAL, INC. (the “Guarantor”), having an address at 205 Newbury Street,
Suite 101, Framingham, MA 01701, in favor of MCP EWE LLC, a Delaware limited
liability company (the “Lessor”), and is executed pursuant to that certain Lease
dated of even date herewith (the “Lease”) between Lessor and HEARTWARE, INC.
(the “Lessee”) with respect to those certain Premises consisting of three
(3) industrial warehouse/office facility buildings containing a total of
approximately 130,952 square feet and known as Buildings “7A”, “7B” and “7C” as
more particularly described in the Lease (the “Premises”).
In order to induce Lessor to execute the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor has guaranteed and hereby does guaranty the payment and performance of
all liabilities, obligations, and duties (including, without limitation, payment
of rent) imposed upon Lessee under the terms of the Lease, as if Guarantor has
executed the Lease as Lessee thereunder, irrespective of the expiration of the
Lease, or the insufficiency, invalidity, or unenforceability of any security
interest which might have been, or be hereafter, given to Lessor to secure
Lessee’s obligations contained in the Lease. This Guaranty is a guaranty of full
payment and performance and not merely collection.
Subject to the Guarantor Cure Period (as hereinafter defined), Guarantor hereby
acknowledges, and waives notice of, acceptance of this Guaranty and all other
notices in connection herewith or in connection with the liabilities,
obligations, and duties guaranteed hereby, including, but not limited to,
notices of default by or to Lessee under the Lease, and waives demand for
payment, protest, diligence, presentment, and notice of protest on the part of
Lessor in the enforcement of any liability, obligation, or duty guaranteed
hereby. Guarantor further waives, to the fullest extent permitted by law, all
defenses given to sureties and guarantors by statute, at law, or in equity.
Notwithstanding the foregoing or anything to the contrary contained in this
Guaranty, prior to Lessor exercising any rights as against Guarantor, Lessor
shall provide Guarantor with the same notice and opportunity to cure defaults by
Lessee as are required to be provided to Lessee pursuant to the Lease, plus an
additional period of ten (10) business days (the “Guarantor Cure Period”).
Lessor shall provide to Guarantor a simultaneous copy of all notices of default
sent to Lessee as a condition of the commencement of such additional ten
(10) business days of the Guarantor Cure Period.

 

55



--------------------------------------------------------------------------------



 



Guarantor further agrees that Lessor shall not be first required to enforce
against Lessee or any other person any liability, obligation, or duty guaranteed
hereby before seeking enforcement thereto against Guarantor (but which
enforcement against Guarantor is subject to the Guarantor Cure Period). Suit may
be brought and maintained against Guarantor by Lessor to enforce any liability,
obligation, or duty guaranteed hereby without joinder of Lessee or any other
person. The liability of Guarantor shall not be affected by any indulgence,
compromise, settlement, or variation of terms which may be extended to Lessee by
Lessor or agreed upon by Lessor and Lessee (except as hereinafter set forth),
and shall not be impaired, modified, changed, released, or limited in any manner
whatsoever by any impairment, modification, change, release, or limitation of
the liability of Lessee or its estate in bankruptcy, or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the National Bankruptcy Code, or any similar law or statute of the
United States or any State thereof. Lessor and Lessee, without notice to, or
consent by, Guarantor, may at any time or times enter into such extensions,
amendments, assignments, subleases, or other covenants respecting the Lease as
they may deem appropriate, including, but not limited to, an increase in the
rent due under the Lease or any other obligation thereunder; and Guarantor shall
not be released thereby, but shall continue to be fully liable for the payment
and performance of all liabilities, obligations, and duties of Lessee under the
Lease as so extended, amended, assigned, subleased, or otherwise modified.
Furthermore, Guarantor’s obligations and covenants under this Guaranty shall in
no way be affected or impaired by reason of the happening from time to time of
any of the following, whether or not Guarantor has been notified thereof or
consented thereto: (a) any invalidity, illegality or unenforceability of the
Lease, or any termination of the Lease for any reason whatsoever (including a
Bankruptcy); (b) any defenses or rights of set-off or counterclaim of Lessee or
Guarantor; (c) Lessor’s waiver of the performance or observance by Lessee,
Guarantor or any other party of any covenant or condition contained in the Lease
or this Guaranty; (d) the doing or the omission of any act referred to in the
Lease or this Guaranty (including the giving of any consent referred to in the
Lease or this Guaranty); (e) Lessor’s failure or delay to exercise any right or
remedy available to Lessor or any action on the part of Lessor granting
indulgence or extension in any form whatsoever; (f) the release of Lessee or
Guarantor from the performance or observance of any covenant or condition
contained in the Lease or this Guaranty by operation of law; or (g) any other
matters whatsoever, whether or not similar to those specifically mentioned
herein, other than the full performance of all obligations of Lessee under the
Lease.
This Guaranty is absolute, irrevocable, unconditional, and continuing in any
event, and shall not terminate until the payment of all sums and the performance
of all obligations evidenced by the Lease.
No such payment by Guarantor pursuant to any provision of this Guaranty shall
entitle Guarantor, by subrogation, indemnification or otherwise, to the rights
of Lessor, to any payment by Lessee, or to any recovery from any property of
Lessee, until after payment in full under this Guaranty. Guarantor waives any
right Guarantor may now or hereafter have against Lessee (and/or any other
guarantor of Lessee’s obligations under the Lease) with respect to this Guaranty
(including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification or similar right, and any right to
participate in any claim, right or remedy of Lessor against Lessee or any
security which Lessor now or hereafter has with respect to the Lease), whether
such right arises under an express or implied contract, by operation of law, or
otherwise, until after payment in full under this Guaranty. Guarantor shall be
deemed not to be a “creditor” (as defined in the National Bankruptcy Code) of
Lessee by reason of the existence of this Guaranty in the event that Lessee
becomes a debtor in any proceeding under the National Bankruptcy Code. Should
Lessor repay to Lessee or Guarantor, or be obligated by applicable law to repay
to Lessee or Guarantor, any amounts previously paid, then this Guaranty shall be
reinstated in the amount Lessor repays or is so obligated to repay.

 

56



--------------------------------------------------------------------------------



 



If all or any part of the Lease is rejected, disaffirmed or otherwise avoided
pursuant to applicable law affecting creditors’ rights, then Guarantor shall,
and does hereby (without the necessity of any further agreement or act), assume
all obligations and liabilities of Lessee under the Lease to the same extent as
if Guarantor were originally named Lessee under the Lease and there had been no
such rejection, disaffirmance or avoidance. Guarantor shall upon Lessor’s
request promptly confirm in writing such assumption.
It is understood that other agreements similar to this Guaranty may, at Lessor’s
sole opinion and discretion, be executed by other persons with respect to the
Lease. This Guaranty shall be joint and several and cumulative of any such
agreements and the liabilities and obligations of Guarantor hereunder shall in
no event be affected or diminished by reason of such other agreements. Moreover,
if Lessor obtains the signature of more than one guarantor in this Guaranty, or
obtains additional guaranty agreements, or both, Guarantor agrees that Lessor,
in Lessor’s sole discretion, may (i) bring suit against all guarantors of the
Lease jointly and severally or against any one or more of them, (ii) compound or
settle with any one or more of the guarantors for such considerations as Lessor
may deem proper, and (iii) release any one or more of the guarantors from
liability. Guarantor further agrees that no such action shall impair the rights
of Lessor to enforce the Lease against any remaining guarantor or guarantors,
including Guarantor (except to the extent of a separate recovery by Lessor from
any such remaining guarantor or guarantors).
Guarantor agrees that if Lessor shall employ an attorney to present, enforce, or
defend any or all of Lessor’s rights or remedies hereunder or under the Lease,
Guarantor shall pay any reasonable attorneys’ fees incurred by Lessor in such
connection, whether such fees are incurred before or at trial or on appeal.
Notwithstanding the foregoing, in the event of any litigation between Lessor and
Guarantor arising out of the Lease or this Guaranty, the prevailing party shall
be entitled to recover its costs and expenses incurred in such litigation,
including reasonable attorneys’ fees, at all levels, including appeals.
In the event the Lessor, or any successor owner of the Building, sells, conveys,
or otherwise transfers the Premises or the Lease, this Guaranty shall not be
abrogated thereby, and shall continue in full force and effect. Guarantor hereby
agrees to execute any such document or certificate as may be reasonably
requested by Lessor or any successor owner of the Building to confirm the
foregoing and the continuing validity of this Guaranty.
Any notice which Lessor may elect to send shall be binding upon Guarantor if
mailed to Guarantor’s address set forth above or to the last address known to
Lessor, by United States certified or registered mail, return receipt requested,
or by Federal Express or other overnight courier, and shall be deemed
conclusively delivered when same are either hand delivered, or three
(3) business days after deposited in the U.S. mail, postage prepaid, certified,
return receipt requested, or delivered by a nationally recognized courier for
overnight delivery with such delivery charge being prepaid. A courtesy copy of
all notices shall also be delivered to Akerman Senterfitt, One S.E. Third
Avenue, Suite 2500, Miami, Florida 33131, Attention Carol S. Faber, Esq. (Ph#
305-374-5600) however Lessor’s failure to deliver any such courtesy copy shall
not invalidate or otherwise impair the effectiveness of any notice given to
Guarantor. Guarantor may, by notice to Lessor, designate a different address or
addresses for notices.

 

57



--------------------------------------------------------------------------------



 



This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of Florida. If any provision of this Guaranty should be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions of this Guaranty shall not be affected thereby. Guarantor hereby
consents to the exercise of personal jurisdiction over Guarantor by any federal
or local court in the jurisdiction in which the Premises is located. Guarantor
appoints Mr. Jeff Held, having an address at 205 Newbury Street, Suite 101,
Framingham, MA 01701 (Ph# 508-739-0841), as Guarantor’s agent for receipt of
service of process on Guarantor’s behalf in connection with any suit, writ,
attachment, execution or discovery or supplementary proceedings in connection
with the enforcement of this Guaranty. Service shall be effected by any means
permitted by the court in which any action is filed. Service shall be deemed
effective upon receipt. Guarantor shall designate a change of address or agent
by written notice given by certified mail, return receipt requested, at least
ten (10) days before such change is to become effective.
Guarantor represents and warrants that Lessor’s execution of the Lease is a
material and direct economic benefit to Guarantor and constitutes good, valuable
and sufficient consideration for Guarantor’s execution of this Guaranty,
notwithstanding any future rejection or other termination of all or any part of
the Lease. Guarantor represents and warrants that all financial statements and
information regarding Guarantor that have been or will be delivered to Lessor
are true, correct and complete as of the date they were or will be delivered to
Lessor. Each individual signing this Guaranty warrants and represents that he or
she is duly authorized to execute and deliver this Guaranty, and that, if
Guarantor is a corporation, Guarantor is a duly organized corporation in good
standing under the laws of the state of its incorporation, and has the power and
authority to enter into this Guaranty, and that all corporate action requisite
to authorize Guarantor to enter into this Guaranty has been duly taken.
This Guaranty shall be binding upon Guarantor and Guarantor’s successors, heirs,
executors, administrators, and assigns, and shall inure to the benefit of Lessor
and Lessor’s successors, heirs, executors, administrators, and assigns.
No principal, partner, member, officer, director, trustee or affiliate of
Guarantor who is a natural person shall have any personal liability under any
provision of this Guaranty.
GUARANTOR AND BY ACCEPTANCE HEREOF, LESSOR, EACH HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ON ANY MATTERS ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE LEASE OR THIS GUARANTY.

 

58



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written, to be effective as of the
date of the Lease.

                  WITNESSES:   GUARANTOR:    
 
                        HEARTWARE INTERNATIONAL, INC.    
 
               
/s/
      By:   /    
 
         
 
Name:    
/s/
          Title:    
 
               
 
                        Address: 205 Newbury St., Framingham, MA    

         
COMMONWEALTH OF MASSACHUETTS
    )  
 
    )ss:
COUNTY OF MIDDLESEX
    )  

The foregoing instrument was acknowledged before me this                     
day of                     , 2010, by                     , as
                     of HEARTWARE INTERNATIONAL, INC., a Delaware corporation,
on behalf of said corporation. He is personally known to me or produced a Mass.
Drivers license as identification.

         
 
  /s/    
 
       
 
  Print Name:    

     
Notary Public
   
/s/
   
 
   
My commission expires:
   

 

59



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LANDLORD ESTOPPEL CERTIFICATE
The undersigned (“Landlord”) hereby certifies that:
1. Landlord is the lessor of that certain space (the “Premises”) in the
                                         project located in Miami-Dade County,
Florida, pursuant to the terms of that certain Standard Lease dated
                    ,                      (the “Lease”), entered into between
Landlord and Heartware, Inc., as lessee (“Tenant”).
2. The Lease, a true, correct, and complete copy of which is attached as
Exhibit A hereto, constitutes the entire agreement between Landlord and Tenant
and there have been no amendments, written or oral, to the Lease except as
follows (if left blank, there shall be deemed to be
none):                                        .
3. The Lease is presently in full force and effect and, to the best of
Landlord’s knowledge and without any independent investigation of the Premises
by Landlord, neither Landlord nor Tenant is in default under the Lease.
4. All improvements or repairs required under the terms of the Lease to be made
by Tenant through the date hereof have been satisfactorily completed. All
allowances and other payments due to Tenant under the terms of the Lease have
been paid in full, except the following (if left blank, there shall be deemed to
be none):                                        .
5. Tenant has accepted the Premises which is comprised of                     
rentable square feet of space and is in occupancy of the Premises.
6. The Commencement Date of the Lease was                     ,
                    , and the Lease will expire on                     , subject
to Tenant’s options to renew the Lease for two (2) successive periods of five
(5) years each as set forth in Section 52 of the Lease.
7. Tenant has paid the Rent due under the Lease through                     . No
rent has been prepaid by Tenant under the Lease except as set forth in this
Section 7.
8. The amount of the Security Deposit held by Landlord under the terms of the
Lease is $                     (if left blank, there shall be deemed to be
none).
9. Landlord has not assigned all or any part of its interest in the Lease.
10. Landlord acknowledges and agrees that this Landlord Estoppel Certificate may
be relied upon by Tenant, any successor to Tenant and any lender providing
financing to Tenant.

            LANDLORD
              By:           Its:          Date:     

 

60



--------------------------------------------------------------------------------



 



EXHIBIT A

Attach copy of Lease and all amendments

 

61



--------------------------------------------------------------------------------



 



SCHEDULE B
[FORM OF MEMORANDUM OF LEASE]
Prepared by and upon recordation
return to:
Carol S. Faber
Akerman Senterfitt
One Southeast Third Avenue, 25th Floor
Miami, Florida 33131
MEMORANDUM OF LEASE
This is a Memorandum of Lease by and between MCP EWE LLC, a Delaware limited
liability company (“Landlord”) and HEARTWARE, INC., a Delaware corporation
(“Tenant”):

1.  
Date of Lease: December 9, 2010.
  2.  
Description of Premises: See Exhibit “A” attached hereto
  3.  
Expiration Date: February 28, 2022.
  4.  
Renewal Option: 2 (two) five (5) year renewal options.
  5.  
This Memorandum of Lease does not alter, amend, modify or change the Lease or
the exhibits which are a part thereof in any respect. It is executed by the
parties to be recorded in the Public Records of Miami-Dade County, Florida for
the purpose of giving notice of the existence of the Lease, and it is the intent
of the parties that it will be so recorded and will give notice of and confirm
the Lease and exhibits and all of their terms to the same extent as if fully set
forth herein. In the event of any conflict or inconsistency between the
provisions of this Memorandum of Lease and the Lease and exhibits and schedules
attached thereto, the provisions of the Lease and exhibits and schedules
attached thereto shall control. Reference is made to the Lease for further
details as set forth therein and in the exhibits and schedules attached thereto.
  6.  
All capitalized but undefined terms used in this Memorandum of Lease have the
meanings ascribed to them in the Lease.
  7.  
This Memorandum may be executed in counterparts, each of which shall be deemed
an original, but all of which, together shall constitute one and the same
instrument.

[Remainder of page left blank intentionally]

 

62



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Tenant has caused this Memorandum of Lease to be duly
executed and sealed as of the date and year first referenced above.

                              TENANT:     WITNESSES                
 
                            HEARTWARE, INC., a Delaware corporation    
 
                   
 
      By:                                
Signature
          Name:        
 
          Title:  
 
   
 
Print Name
             
 
   
 
                   
 
Signature
                   
 
                   
 
Print Name
                   

         
STATE OF                                             
    )  
 
    ) ss:
COUNTY OF                                         
    )  

The foregoing instrument was acknowledged before me this                     
day of December, 2010, by                                         , as
                                         of HEARTWARE, INC., a Delaware
corporation, on behalf of the corporation. He is:
o personally known to me; or
o produced a driver’s license issued by the
                                         Department of Highway Safety and Motor
Vehicles as identification; or
o produced the following identification:
                                        

     
 
   
 
  NOTARY PUBLIC, STATE OF
                                        
 
   
 
   
 
  (Print, Type or Stamp Commissioned Name of Notary Public)

 

63



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord has caused this Memorandum of Lease to be duly
executed and sealed as of the date and year first referenced above.

                              LANDLORD:     WITNESSES                
 
                            MCP EWE LLC, a Delaware limited liability company  
 
 
                   
 
      By:                                
Signature
          Name:        
 
          Title:  
 
   
 
Print Name
             
 
   
 
                   
 
Signature
                   
 
                   
 
Print Name
                   

         
STATE OF                                            
    )  
 
    ) ss:
COUNTY OF                                         
    )  

The foregoing instrument was acknowledged before me this                     
day of December, 2010, by                                         , as
                                         of MCP EWE LLC, a Delaware limited
liability company, on behalf of the company. He is:
o personally known to me; or
o produced a driver’s license issued by the
                                         Department of Highway Safety and Motor
Vehicles as identification; or
o produced the following identification:
                                        

     
 
   
 
  NOTARY PUBLIC, STATE OF
                                        
 
   
 
   
 
  (Print, Type or Stamp Commissioned Name of Notary Public)

 

64